Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 1 of 122 PageID #:238




                EXHIBIT H
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 2 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 1



                                                  SARD VERBINNEN & CO

                                               ILLINOIS SENATE HEARINGS

                                 ENVIRONMENT AND CONSERVATION COMMITTEE HEARING

                                               CHAIR: SEN. DAVID KOEHLER

                                       PANEL 1: JEN WALLING, JEAN HOLHALTER,

                                                     URSULA TANNAWAY

                                 PANEL 2: DONOVAN GRIFFITH (IMA), BRAD BABCOOK,

                                            DR. JANE TATA, THOMAS TRIMBLE

                                 SPEAKERS: SEN. JOHN CURRAN, SEN. MELINDA BUSH,

                                               DIR. ALEC MESSINA (IEPA)

                                              PRODUCER: (NOT IDENTIFIED)

MEDIA ID: STERIGENICS-HEARING-3.MP4

* * *TRANSCRIBER'S NOTE: BACKGROUND NOISE THROUGHOUT; ONLY TRANSCRIBED IF

PARTICULARLY INTRUSIVE. COMMITTEE MEMBERS REFER TO ONE COMPANY AS VANGUARD

UNTIL SEN. BUSH IS CORRECTED WITH VANTAGE ON PAGE 110. * * *

                                                  ON-SCREEN TEXT:

00:00:00;06                    Illinois Senate Environment and Conservation

                               Committee Hearing

                                                  SEN. DAVID KOEHLER, CHAIR:

00:00:00;13                    (IN PROGRESS) --here's what we're gonna do in the

                               subject matter hearing. We're gonna ask-- Senator

                               Curran to make-- an opening statement. We'll ask-
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 3 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 2



                               - Senator Bush-- please add Senator Bush to the

                               roll. We'll ask Senator Bush to-- also make an

                               opening statement. And then we're gonna have

                               three panels-- the first-- representing

                               environmental concerns-- and residents of the

                               affected areas.



00:00:23;04                    Secondly, we'll have-- people representing the

                               industry-- talk. And then third, we'll have--

                               Director Alec Messina from EPA-- give some

                               remarks. Please add Senator Morrison to the--

                               roll. And-- during the-- after-- after the

                               panels-- each panel-- makes testimony, then-- I

                               will open it up for questions from the--

                               committee. We're asking each panel to-- keep your

                               remarks within-- a ten-minute-- timeframe-- so

                               that we can try to-- get through this--

                               expeditiously as possible. We are not going to

                               take any action on this. This is a subject matter

                               hearing only. So, Senator Curran, welcome.

                                                  SEN. JOHN CURRAN:

00:01:05;15                    Thank you, Mr. Chairman. I want to thank all the
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 4 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 3



                               members of the committee this morning for your--

                               time and attention on this very-- important

                               matter, not only in my district, but-- throughout

                               the state of Illinois. I-- I want to tell you,

                               back in late August-- when the U.S. EPA notified

                               the village of Willowbrook about-- heightened--

                               heightened concerns that they had with the--

                               emissions coming from Sterigenics-- related to

                               ethylene oxide, a compound that's used to

                               sterilize-- many products-- including-- surgical

                               equipment.



00:01:44;01                    The village of Willowbrook, the surrounding

                               communities have really become paralyzed in fear.

                               I mean, we are talking health, safety of the most

                               vulnerable in our population. And we-- we-- we

                               currently-- the more you dig into this, you

                               realize that this is-- very scary stuff and this

                               is-- you know-- a great public concern.



00:02:07;12                    You know, I-- I do-- want to compliment the--

                               Illinois Department of Public Health, who has
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 5 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 4



                               come in to do a-- cancer study in an expedited

                               manner on this c-- in-- in this area. And that's

                               gonna be completed-- we hope by the beginning of

                               March. I have worked-- with the Illinois

                               Environmental Council, with-- Senator Bush-- on

                               some proposed legislation.



00:02:32;08                    You have two pieces of legislation before you--

                               this morning-- as-- as we begin to work on this

                               product-- work on this topic and try to really

                               dig in and-- determine what, if any-- levels of--

                               or emissions of ethylene-- oxide are appropriate

                               in our communities. The legislation-- I've put

                               forward-- contemplates-- no emissions of ethylene

                               oxide by 2022 in the state of Illinois as-- this

                               is not a-- a safe-- toxin to be released into the

                               air-- being that it is a known carcinogen. So, I-

                               - I think you for your-- your time and attention

                               this morning. And I know you have-- several

                               panels-- that are gonna come up and provide

                               further context. So, thank you, Mr. Chairman.
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 6 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 5



                                                  SEN. DAVID KOEHLER, CHAIR:

00:03:21;18                    Thank you. Senator Bush?

                                                  SEN. MELINDA BUSH:

00:03:25;16                    (NOISE) Thank you very much-- Mr. Chairman. Thank

                               you, Senator Curran. This-- issue really expanded

                               lately. And certainly not that it isn't a large

                               enough problem-- in the district that Senator

                               Curran represents-- it is-- you know, we are now

                               aware that both-- Vanguard and Medline-- in Lake

                               County-- are emitting-- ethylene oxide.



00:03:49;14                    What we need to get at is is there a safe,

                               acceptable level, what that is-- and make sure

                               that, first of all, public safety is the

                               priority. You know, it has to be the priority

                               going forward-- but we also have to understand--

                               I mean, I, you know, feel like this is-- I'm

                               really happy to be here today. There's a lot to

                               learn-- about ethylene oxide.



00:04:15;17                    And I-- I think there's just gonna be a lot of

                               questions. I'm really happy to be working with
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 7 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 6



                               Senator Curran. I called him immediately-- and

                               signed onto his bill. I'm happy to provide any

                               support to move that bill forward. This will be

                               a-- bipartisan effort-- to do what is right-- for

                               the people that live in the state of Illinois.

                               So, thank you.

                                                  SEN. DAVID KOEHLER, CHAIR:

00:04:36;28                    Thank you very much. So, would the first-- panel

                               please come up and-- take your seat? I'll have

                               you introduce yourself. Again, for the committee-

                               - we're asking each panel to-- take ten minutes--

                               make their remarks, and then we'll open it up for

                               any questions that you might have. So-- welcome,

                               panel, and please introduce yourself.

                                                  JEN WALLING:

00:04:55;26                    Good morning. My name is Jen Walling. I'm the

                               executive director of the Illinois Environmental

                               Council. And I am going to be very short because

                               I'd like Ursula and Jean, who are local

                               residents, to be able to offer their testimony

                               and personal experience with this.
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 8 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 7



00:05:09;18                    But I'll just say I know all of you know me from

                               being in front of this committee many times, but

                               in addition to being an issue that I care deeply

                               about-- preventing cancer in Illinoisans-- I grew

                               up in Deering, Illinois, less than two miles from

                               this facility, at a time where it was emitting

                               ten times the ethylene oxide that it is today,

                               and my mother had a breast cancer when I was a

                               child.



00:05:31;13                    And I can't tie my mother's cancer to this

                               particular facility-- but we do know that

                               ethylene oxide does cause cancer at such a rate

                               that no level ex-- of exposure has been

                               identified as safe. This bill that's been

                               presented today, Senate Bill 3640, that we worked

                               with Senator Curran to draft, is also a

                               compromise.



00:05:52;06                    It's not something that bans ethylene oxide

                               emissions immediately. And we know that that's

                               what the folks who live in the community-- both
        Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 9 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 8



                               in DuPage and Lake County, want to see because

                               that is the safe level-- of ethylene oxide. So,

                               what we are already presenting, the phase out

                               that we're working at is-- is already presenting

                               a compromise, but we understand that local folks

                               want this banned-- immediately.



00:06:16;23                    The bill that Senator Curran's put together is--

                               a phase out in different approaches that we can,

                               if you have questions-- you know, to-- be

                               replaced by other alternatives. But it also

                               includes really important provisions, and I--

                               think when other speakers are up, you should ask

                               questions about this-- to give the IEPA overall

                               tools to reopen air permits when there is a

                               public health hazard, because that's been one of

                               the issues that's happened today.



00:06:43;21                    This type of issue could happen in any of your

                               districts, at any time, and we would be unable to

                               reopen air permits to adequately address the

                               issue quickly. And that's what Senator Curran's
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 10 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 9



                              bill-- does and why it's very important to this

                              issue statewide. So, I'll let these speakers--

                              from the community address the issue.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:07:03;18                   Yes, and please identify yourselves.

                                                 JEAN HOLHALTER:

00:07:05;28                   Hello, my name Jean Holhalter (PH). I grew up in

                              Burr Ridge, Illinois, which is an adjoining town

                              to Willowbrook. I currently live in Naperville,

                              Illinois. In 2001-- or I'm sorry, in 2011, I was

                              newly remarried. My son was prospering in high

                              school and life was just looking absolutely

                              fantastic. It was very exciting.



00:07:27;18                   But in August of 2013, we were dealt a very

                              brutal blow. A piece of paper delivered my fate,

                              invasive aggressive lobular ductal carcinoma.

                              Please close your eyes for a minute and imagine

                              your child or small child that you love, and

                              having to tell them that you have cancer. This is

                              a child I raised on my own. We did not know for

                              some torturous time whether I would live or
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 11 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 10



                              whether I would die.



00:08:03;13                   I didn't know if I would get to see my son

                              graduate from high school, select a college,

                              graduate from college, get married, have a child.

                              Those were all my big (UNINTEL) in life. That's

                              what I-- that's what I wanted. I have no family

                              history of cancer. I do not carry the BRCA gene

                              or genetic mutations. There was no reason for me

                              to have breast cancer.



00:08:28;29                   I did, however, breathe in the toxic emissions of

                              ethylene oxide, which Sterigenics had willfully

                              and is still spewing out into our community at

                              time-- at rates that are unacceptable. I lived in

                              Burr Ridge from 1967 to 1992, living, working,

                              and attending school all within a one-mile radius

                              of this company. I was breathing in toxins, we

                              didn't even know how much. My parents believed I

                              was safe while growing up. That's-- that leant

                              itself to be very untrue.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 12 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 11



00:09:04;15                   The real harm from ethylene oxide comes from

                              long-term and chronic exposure. Until recently, I

                              did not know the extent of the damage ethylene

                              oxide had potentially on my life. Back in 1995, I

                              was so excited to have my first baby. We chose

                              names. We bought baby clothes, prepared for-- for

                              parenthood with great excitement. I lost my first

                              baby due to fetal abnormalities for unknown

                              reasons and did not know if I could have a

                              healthy child.



00:09:39;02                   Until-- until recently, I did not know the extent

                              of the damage from ethylene oxide, until I looked

                              (LAUGH) back in August, I-- I looked at the list

                              of all of the issues that ethylene oxide

                              produces-- and medical issues, and we just

                              checked 'em off one by one. It was so scary, so

                              sad, and I became very angry.



00:10:04;06                   Eighteen years later, after my miscarriage, we

                              received the news of my breast cancer diagnosis.

                              Hearing the word cancer changes your life in
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 13 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 12



                              unimaginable ways, and ways that you can't

                              imagine until it happens to you. My potential

                              killer is faceless, odorless, tasteless. It's

                              very explosive, because ethylene oxide is very

                              explosive, and it has a name-- ethylene oxide.



00:10:32;01                   My body was ravaged by a double mastectomy. I am

                              permanently disfigured. The physical pain I have

                              endured is more than most people can imagine. The

                              mental anguish that has accompanied my cancer

                              diagnosis has been through the roof. From the day

                              of my diagnosis forward, I have struggled with

                              P.T.S.D., anxiety, and my body is almost always

                              in fight or flight mode. However, it's-- it's

                              very-- a horrific way to live, not knowing if

                              you're going to get cancer again. That thought is

                              always there, always there. You can never escape

                              it.



00:11:11;07                   Every day, that's my reality. That's how I have

                              to live. Going through chemo, I lost my hair, I

                              lost my eyelashes, I lost my eyebrows, I lost my
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 14 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 13



                              mojo, and I lost my dignity. Since 2013, I've had

                              about 15 major surgeries, with many more to come.

                              Additionally, I've suffered from chronic up--

                              upper respiratory, reproductive, and GI issues

                              since about 1984 or '85, which coincidentally is

                              when Sterigenics came to town.



00:11:45;15                   In August of this year, like I said, I was

                              horrified to read the list of all of the issues.

                              And I'm-- one example of the prolific number of

                              cancer victims in our area. There are children

                              fighting for their lives because they have

                              developed leukemia, lymphoma, and other cancers.

                              How many lives have to be lost to this killer?



00:12:08;23                   EtO sterilization firms are not philanthropic

                              organizations. They are for-profit companies that

                              reap financial benefits while they cause billions

                              of dollars in damage-- to public health and loss

                              of property. When are the EPA and those who

                              condone the usage of ethylene oxide in a highly

                              concentrated residential area and community going
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 15 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 14



                              to be held accountable? These beads are called

                              the beads of hope. This little girl is a

                              community member, okay. She's holding her beads

                              of hope.



00:12:49;18                   This represents about 1,000 of 'em, okay. It's

                              24-feet long. This girl had over 5,000 of 'em

                              when she stopped counting. This little girl,

                              again, this little boy should be down at-- at-- I

                              think Alabama, Roll Tide. He's at home now. He

                              can't work, go to school, or anything for a

                              couple of years because he has leukemia, lived in

                              the-- area for a long time. This poor lady lived

                              in the area for a long time. She has-- has--

                              cancer. You know, here I am after breast cancer.

                              And here's this little baby, innocent, didn't do

                              anything wrong, okay. She has cancer.



00:13:48;15                   I implore you, on behalf of the large number of

                              cancer sufferers, their loved ones, and those

                              suffering from a myriad of-- serious health

                              issues attributed to ethylene oxide in Illinois,
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 16 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 15



                              ban ethylene oxide usage. There is no safe

                              amount. People will come in here and tell you

                              there are safe amounts and that they're in

                              compliance. There is no safe amount. Zero.



00:14:16;06                   This should be a zero tolerance. You have the

                              power to make the changes, to save our lives. Do

                              not allow companies to profit on the backs of the

                              children and people they are harming and killing.

                              And they are harming and killing us. (SIGH) How

                              many more people have to suffer mentally and

                              physically before you, our legislators, make laws

                              banning the toxic use of EtO? The public has more

                              of a right to breathe clean air, live their lives

                              without fear, than Sterigenics and companies

                              using EtO have to make a profit at our community

                              members' expense. Needles, syringes, tubing are

                              all disposable. Children and humans are not. Do

                              right by your constituents, please. Human safety

                              over profits, it's the only conscionable decision

                              you can make. Thank you.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 17 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 16



                                                 SEN. DAVID KOEHLER, CHAIR:

00:15:26;18                   Thank you. And--

                                                 URSULA TANNAWAY:

00:15:30;17                   Good morning. And thank you for--

                                                 SEN. DAVID KOEHLER, CHAIR:

00:15:31;27                   Your name? Your name, please?

                                                 URSULA TANNAWAY:

00:15:34;11                   My name is Ursula Tannaway (PH). Thank you for

                              providing us the opportunity to participate. I'm

                              a member of Stop Sterigenics Movement-- that

                              formed when we found out that ethylene oxide was

                              being spewed into our community. My family has

                              lived in the surrounding area since 1989.



00:15:53;09                   Today, I'd like to talk about some numbers and

                              what we can do about them. Ethylene oxide is a

                              potent human carcinogen. It always has been. To

                              echo Dr. Susan Buchanan's assertion at the

                              General Assembly committee hearing on October

                              26th, there is no safe level of exposure to a

                              carcinogen.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 18 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 17



00:16:12;04                   We think about exposure in terms of acceptable

                              risk. According to the EPA, the acceptable risk

                              for a single carcinogen is one incidence of

                              cancer in one million people. At 100 in a

                              million, action is considered. In 2016, 24

                              specialists and 14 government agencies or

                              divisions worked together to update the way the

                              EPA calculates the health risk associated with

                              ethylene oxide to better match the current

                              scientific understanding.



00:16:43;11                   These are people whose interest is public health

                              and safety. Bear with me, I'm gonna give you some

                              numbers. I've converted the units to make them

                              easier to compare in case you've been reading

                              about ethylene oxide and see some zeroes in

                              different places and some different units. The

                              concentration of ethylene oxide that is

                              calculated to give a one in a million estimate--

                              (BACKGROUND VOICE) sure, I'm gonna flip through

                              them-- is .2 nanograms per meter cubed.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 19 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 18



00:17:12;12                   One hundred in a million is 20 nanograms. The

                              NIOSH Recommended Exposure Limit is 180

                              nanograms, time-weighted average for an eight-

                              hour work day. OSHA's limit is 1,800 nanograms,

                              time-weighted average for an eight-hour work day.

                              Both recommend limits of 9,000 nanograms, for a

                              maximum of 15 minutes per day.



00:17:37;15                   These values assume workers are only exposed at

                              work, under controlled conditions. They also

                              factor in the ability to measure exposures at

                              those levels. According to self-reported stack

                              emissions data from Sterigenics for 2014, when

                              they claimed to have been operating at a 99%

                              emissions reduction rate, the Nada (PH) models

                              estimate a maximum air concentration of-- have I

                              got-- do I have the right one? Of 76 nanograms

                              near Sterigenics.



00:18:11;00                   That corresponds to a cancer risk of between 250

                              and 350 per million, depending on whether you use

                              the raw or adjusted estimate. In May 2018, the
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 20 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 19



                              measured amounts in residential areas near

                              Sterigenics were as high as 2,100 nanograms per

                              meter cubed. In the office park, a measurement of

                              9,100 nanograms was recorded. In June,

                              Sterigenics updated their controls and tested

                              them in September.



00:18:40;26                   In October, a nearby private company measured an

                              indoor ethylene oxide concentration of 1,700

                              nanograms. Why is there such a discrepancy

                              between estimates based on stack data and

                              measured concentrations? Something isn't right.

                              Our community members have been reporting many

                              symptoms that support the measured ambient air

                              amounts. Several children in pro-- in close

                              proximity to Sterigenics have had tumors removed

                              or are cancer survivors, elementary school

                              children.



00:19:14;23                   Adults and children report chronic headaches,

                              gastrointestinal distress, respiratory disease,

                              eye irritation, multiple miscarriages, and of
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 21 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 20



                              course cancers. Emissions have not-- emissions

                              controls have not kept our community safe or

                              healthy. We've known for decades that there are

                              significant health risks associated with exposure

                              to ethylene oxide, including, but not limited to

                              cancers.



00:19:38;15                   Industry is arguing about how much additional

                              poison is okay for our families, our children to

                              breathe. We've seen this before with lead, with

                              asbestos, with smoking. It's time we change the

                              way we think about these substances. It's time to

                              stop thinking about how much risk is acceptable,

                              how many loved ones we lose to acceptable risk.

                              It's time to start justifying why using ethylene

                              oxide is actually required and to relocate

                              facilities that do this away from densely pop--

                              populated areas and notify any residents in those

                              new locations.



00:20:16;20                   SB-3640 tries to do that. It asks industry to

                              take a good, hard look at why they're poisoning
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 22 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 21



                              people and make real progress to switching their

                              supply chain to alternative methods. Hospitals

                              across the U.S. have been doing this for years.

                              It's time we push the supply chain to switch,

                              too, because they won't switch from this

                              artificially cheap method or move their

                              operations until we force them to. Thank you.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:20:45;13                   Thank you both for your testimony. We'll take a

                              few minutes to see if there's any questions--

                              Senator McGuire? Would you please add-- Senator

                              Biss to the roll? Senator McGuire?

                                                 SEN. PAT MCGUIRE:

00:20:57;06                   Thank you, Mr. Chair. Thank you to all three of

                              your-- for your testimony. And Senator Curran,

                              you mentioned that there's an IDPH cancer study

                              that's due in March. Have there been any--

                              epidemiological studies done in the past by any

                              state or federal agency?

                                                 SEN. JOHN CURRAN:

00:21:15;16                   For this particular area, no, Senator.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 23 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 22



                                                 SEN. PAT MCGUIRE:

00:21:18;23                   Okay. And Jen Walling, you mentioned that ste--

                              Sterigenics once emitted ten times the present

                              level of EtO. What caused the reduction?

                                                 JEN WALLING:

00:21:31;16                   So-- and I am-- I've got some of those numbers on

                              it from the '80s. Some of it was increased

                              emission standards-- over time. So-- and we, even

                              in this past year, there have been increases in--

                              in the permit-- or decreases in what they're able

                              to emit by their permit.

                                                 SEN. PAT MCGUIRE:

00:21:47;25                   Are those fed-- are you talking about federal EPA

                              levels?

                                                 JEN WALLING:

00:21:50;09                   Yes.

                                                 SEN. PAT MCGUIRE:

00:21:50;11                   Illinois EPA levels?

                                                 JEN WALLING:

00:21:52;09                   Federal.

                                                 SEN. PAT MCGUIRE:

00:21:53;06                   Okay. And has there been any enforcement action,
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 24 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 23



                              any fines, any cease and desist orders ever

                              against Sterigenics?

                                                 SEN. JOHN CURRAN:

00:22:04;15                   In 2013-- there was action taken by the Illinois

                              attorney general and the Illinois EPA-- with

                              regards to-- ethylene glycol, which is--

                              antifreeze-- a large leak. And they also had-- a-

                              - a-- an unscrubbed emission of-- of ethylene

                              oxide-- into the air at that time as well-- and

                              they were-- ultimately they were fined in 2015

                              through the-- process-- after filing in-- circuit

                              court of DuPage County.

                                                 SEN. PAT MCGUIRE:

00:22:35;00                   So, in 2015, Sterigenics was fined by the federal

                              EPA?

                                                 SEN. JOHN CURRAN:

00:22:39;21                   No-- Illinois EPA.

                                                 SEN. PAT MCGUIRE:

00:22:41;02                   Oh, Illinois attorney general for an excessive--

                                                 SEN. JOHN CURRAN:

00:22:43;00                   Illinois attorney general, yes, for--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 25 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 24



                                                 SEN. PAT MCGUIRE:

00:22:44;01                   Excessive emission of EtO?

                                                 SEN. JOHN CURRAN:

00:22:45;11                   Emission and also a toxic spill-- in the-- in--

                              in the ground as well. And I-- I-- if I could

                              very quickly--

                                                 SEN. PAT MCGUIRE:

00:22:52;09                   Yeah.

                                                 SEN. JOHN CURRAN:

00:22:53;20                   --add-- the Illinois EPA and the-- DuPage County-

                              - Health Department recently announced that

                              they're gonna be testing all the-- they're gonna

                              be doing water well-- test samples in the area as

                              well.

                                                 SEN. PAT MCGUIRE:

00:23:05;24                   Thank you. And-- workplace exposure-- exposure

                              inside the plant? Is there any record of OSHA

                              inspections, OSHA enforce-- enforcement, NIOSH

                              health hazard evaluations?

00:23:18;07                                      (OFF-MIC CONVERSATION)

                                                 JEAN HOLHALTER:

00:23:27;21                   Sterig-- well, let me go back. Sterigenics has--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 26 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 25



                              a history of many violations across the world,

                              and many ex-- factory explosions. As far as OSHA,

                              we're still studying that. We're-- we're highly

                              looking into this. So-- and I think Ursula has a

                              scientific background, I believe, so you know,

                              we're-- we're studying this. We're trying to get

                              the information.

                                                 URSULA TANNAWAY:

00:23:53;16                   We'll-- we'll-- we'll get you what information we

                              can-- about OSHA violations, if there's more to

                              get you.

                                                 SEN. PAT MCGUIRE:

00:23:58;11                   Okay. Do employees at Sterigenics belong to a

                              union?

                                                 JEN WALLING:

00:24:02;27                   So, I'm not sure at the particular facility, but

                              we do know that some of the SCIU healthcare

                              workers are impacted by ethylene oxide emissions

                              because they work in some of the facilities that

                              do this and-- and have to-- you're given a lot of

                              precautions if you're working with ethylene oxide

                              in-- in a hospital or other facility.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 27 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 26



                                                 SEN. PAT MCGUIRE:

00:24:22;24                   Okay. And Ursula, I appreciate the information

                              you gave us about-- the NIOSH recommended TLB and

                              OSHA's concern-- current TLB (UNINTEL) or those--

                              those are eight-hour time-weighted averages,

                              right? So, I noticed that NIOSH's recommended

                              eight-hour TW-- yeah, time-weighted average is

                              1/10 of the current OSHA standard.

                                                 URSULA TANNAWAY:

00:24:44;12                   Yes.

                                                 SEN. PAT MCGUIRE:

00:24:45;00                   Which indicates that research suggests that the

                              OSHA limit should be reduced.

                                                 URSULA TANNAWAY:

00:24:50;25                   Yes. And this is not recent. This was-- I don't

                              even remember the year. It was late '90s, early

                              2000s. This has been a standard by NIOSH for a

                              long time.

                                                 SEN. PAT MCGUIRE:

00:25:01;27                   Okay. And-- correct me if I'm wrong, so it's not

                              a standard; it's a recommendation.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 28 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 27



                                                 URSULA TANNAWAY:

00:25:05;24                   It's a recommendation officially.

                                                 SEN. PAT MCGUIRE:

00:25:07;05                   Okay. Well-- is there a separate-- separate from

                              the NIOSH recommendation and the current OSHA

                              standard, is there an EPA standard for extramural

                              emissions?

                                                 URSULA TANNAWAY:

00:25:22;22                   As far as I've been told, there are no standards

                              for ethylene oxide emissions. There are

                              recommendations. But somebody more versed in

                              regulations should probably speak to it than I.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:25:35;19                   We will have Director Messina--

                                                 SEN. PAT MCGUIRE:

00:25:36;26                   Okay.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:25:37;29                   --at the very end, so--

                                                 SEN. PAT MCGUIRE:

00:25:38;07                   All right. Thank you. And-- oh, Jen, you

                              mentioned-- you advocate a phase-out of EtO and

                              that it be replaced by alternatives. Are there
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 29 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 28



                              alternatives?

                                                 JEN WALLING:

00:25:49;06                   Yes. And I can give you-- you know, there's

                              actually-- some information that's been compiled

                              by physicians on the different alternatives. And

                              we have had some discussions-- I mean, I think

                              they're gonna talk today. You know, the Hospital

                              Association-- I-- I hope I'm not speaking out of

                              turn, and they'll give this information, that--

                              the hospitals themselves are typically just using

                              ethylene oxide canisters and they have been

                              working on phasing that out and feel like they

                              need a time period.



00:26:16;24                   But in hospitals, they feel like they can phase

                              out ethylene oxide usage there. They have

                              alternatives that they're using for the in-

                              hospital sterilization. And we feel there are a

                              number of-- alternatives that can be used-- for

                              the type of equipment. You know, a lot of this

                              may be-- you know, metal can have a different

                              type of sterilization, it's my understanding,
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 30 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 29



                              than, like, rubber or plastic.



00:26:42;12                   So-- there are numerous alternatives that can be

                              used. I mean, of course, for the plants

                              themselves, that's going to be-- a costly

                              turnover to create those alternatives, but-- for

                              something that is safer. So, there are-- there's

                              copious alternatives. We've proposed a phase-out

                              that-- bans it by 2022, but we know, you know,

                              the residents locally want this shut down

                              immediately.

                                                 SEN. PAT MCGUIRE:

00:27:08;20                   All right. Thank you.

                                                 URSULA TANNAWAY:

00:27:09;20                   And if I could add-- we know of several hospitals

                              in the area that have voluntarily discontinued

                              all use of ethylene oxide on their premises. One

                              is St. Anthony's and another is Swedish co--

                              Covenant. And those are both in the Chicago area.

                              There were a few in California that we read about

                              that have also done so.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 31 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 30



00:27:31;02                   And they have replaced them with equivalent

                              alternatives-- that they've seen a lot of

                              benefits because the cycle times are faster, the-

                              - the emissions are non-toxic. They're water

                              vapor, carbon dioxide. So, this has been done in

                              hospitals in the U.S.

                                                 SEN. PAT MCGUIRE:

00:27:49;05                   Thank you.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:27:50;05                   Dave Dahl (PH) requests-- being able to take

                              photographs. Without any objection, we'll grant

                              that. Senator Oberweis?

                                                 SEN. JIM OBERWEIS:

00:27:57;04                   Thank you, Mr. Chairman, and thank you to all of

                              you for taking the time to-- to testify here this

                              morning. I think a lot of us believed or hoped

                              that-- this kind of stuff doesn't happen in the

                              United States anymore, but obviously that's-- not

                              a good-- assumption. I just-- I just have a

                              couple of quick questions. First of all, is this

                              a public company, do you know? Sterigenics? Or is

                              it a private company?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 32 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 31



                                                 JEAN HOLHALTER:

00:28:22;01                   Right now, it's a privately held company. They

                              did try to go public at one point and they

                              withdrew their SEC--

00:28:29;05                                      (OVERTALK)

                                                 SEN. JIM OBERWEIS:

00:28:29;20                   I can see why.

                                                 JEAN HOLHALTER:

00:28:30;06                   Yeah, I can see why as well.

                                                 SEN. JIM OBERWEIS:

00:28:34;29                   Secondly, do we know-- were they invited to come

                              here-- and-- and present some-- some--

                                                 SEN. DAVID KOEHLER, CHAIR:

00:28:41;04                   Yeah, there's--

                                                 SEN. JIM OBERWEIS:

00:28:41;07                   --opposition argument or case?

                                                 SEN. DAVID KOEHLER, CHAIR:

00:28:42;14                   They're up-- they're up next.

                                                 SEN. JIM OBERWEIS:

00:28:43;22                   They are here?

                                                 SEN. DAVID KOEHLER, CHAIR:

00:28:44;02                   Yes.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 33 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 32



                                                 SEN. JIM OBERWEIS:

00:28:45;07                   Okay. I think the last question I have is-- do we

                              have an idea of how far this-- could affect

                              people? I mean, is this something that affects

                              people within a quarter of a mile or a mile or

                              three miles or--

                                                 JEN WALLING:

00:29:01;27                   So, that's very interesting. As I mentioned

                              earlier, when the-- the NATA report-- produced an

                              interactive map. It's really cool. You can go in

                              there and move around and find your particular

                              address. You can look around at your

                              neighborhood. You can zoom out and see regional

                              things.



00:29:21;04                   And using the self-reported stack test data, so

                              s-- Sterigenics reports an amount that they

                              expect that they've emitted-- the NATA report

                              calculated a concentration that was on the ground

                              and then extrapolated some-- or calculated the

                              health associated risks. The splotch on our map

                              is huge. It cover-- covers several square miles.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 34 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 33



                              And it trends with the winds toward the

                              northeast.



00:29:49;21                   So, that number that I gave earlier, this one, is

                              what Sterigenics reported. The number that was

                              measured in May of this year and in October is

                              this one on the ground. So, there-- there is

                              something wrong here. Either the-- I'm sorry, I'm

                              (UNINTEL) all over here. Either the-- the stack

                              reporting is incorrect or the air modeling is

                              incorrect or these measurements are incorrect.



00:30:23;17                   I tend to think it's this number that's incorrect

                              because we have the biological data of people who

                              are on the ground, affected by these emissions,

                              that support symptoms that fall within this range

                              if you look at symptoms that are associated with

                              various concentrations in the workplace. So, we

                              already know what kind of things are associated

                              with high-- higher level emissions and they're

                              matching.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 35 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 34



                                                 SEN. JIM OBERWEIS:

00:30:48;25                   Thank you very much. And-- I'm sorry, one last

                              quick question. You mentioned St. Anthony, but I

                              didn't hear what you were saying about that, and

                              I have a daughter who's a nurse at St. Anthony.

                              Could-- could you just tell me what that was in

                              regard to?

                                                 JEN WALLING:

00:30:58;21                   So, at-- since-- there were two hospitals that

                              were named in supplemental data. If you-- go

                              into-- the NATA report is huge and they talk

                              about ethylene oxide emissions all over the

                              region. The big splotch is ours from Sterigenics,

                              but there are also some smaller point sources.

                              And those, if you scroll over them, they're

                              mostly hospitals.



00:31:20;03                   One of the things that they noted in their

                              supplement, because this data was taken in-- from

                              2014 reports, is that in late 2014 and in 2015,

                              there were two area hospitals, St. Anthony's was

                              one of them, Swedish Covenant was another, that
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 36 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 35



                              voluntarily discontinued their use. So, what

                              comes up on the map as this cancer risk in those

                              areas should be modified because they no longer

                              use the ethylene oxide they-- they reported in

                              2014.

                                                 SEN. JIM OBERWEIS:

00:31:46;21                   Thank you. Thanks very much.

                                                 JEN WALLING:

00:31:48;07                   Sorry, long story short.

                                                 JEAN HOLHALTER:

00:31:49;11                   May-- may I make one comment about the

                              dispersion? In Lisa Madigan's complaint against

                              Sterigenics, she mentioned a Whitaker Park. That

                              is literally right next door to my parents'

                              house. So, you know, that's a mile as the crow

                              flies. And my legal team has said that, with

                              their dispersion experts, it goes far beyond. So-

                              -

                                                 SEN. DAVID KOEHLER, CHAIR:

00:32:13;20                   All right. Thank you very much to this panel. The

                              next panel-- represents-- I don't-- I'm not sure

                              that Sterigenics is-- represented in--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 37 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 36



                              specifically, but there are people from the

                              industry that are gonna be-- testifying. So--

                              will the second panel please-- come up.



00:32:29;29                   Since we took about-- 25 minutes with--

                              questions-- from the committee as well-- we'll

                              try to-- be fair to-- this panel as well. About

                              half that time will be used for your testimony

                              and then we'll open it up for-- additional

                              questions from the committee. So, please--

                              identify yourself as you speak.

                                                 DONOVAN GRIFFITH (IMA):

00:32:49;09                   Thank you. Thank you. My name is Donovan

                              Griffith. I'm the director of government affairs

                              for the Illinois Manufacturers' Association. I'll

                              be very brief 'cause we actually have experts

                              here with us today, especially an expert-- in EO

                              or EtO-- however you look at it, for ethylene

                              oxide.



00:33:04;28                   As it stands right now, the Illinois

                              Manufacturers' Association is opposed to Senator
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 38 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 37



                              Curran's two bills. We do not believe that a ban

                              of ethylene oxide is necessary. The science that

                              has been used to get us to this point in the U.S.

                              EPA reports and in their risk assessments is

                              flawed. They, themselves, in doing the reports,

                              have admitted to assuming a lot of data. The risk

                              level set for ethylene oxide is flawed, as it was

                              taken out of those reports.



00:33:31;08                   So, we do not believe a ban of ethylene oxide is

                              necessary. So, as it stands, we-- we are also--

                              we have had one stakeholder conversation with

                              Senator Curran-- yesterday. I believe there are

                              more to come. So, while we are opposed to the two

                              bills, we do-- look forward to working with him

                              and continuing those conversations.

                                                 BRAD BABCOOK:

00:33:50;17                   Thank you, Donovan. Thank you, Mr. Chairman and

                              members of the committee. I'm Brad Babcook, on

                              behalf of the Chemical Industry Council of

                              Illinois. Before turning this over to-- to Dr.

                              Tata and Mr. Trimble here to discuss the science
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 39 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 38



                              and what some perceive as alternatives, I just

                              want to make a few brief-- yeah, I just wanted to

                              make a few brief-- remarks.



00:34:08;24                   Aside from the 1% of ethylene oxide that's

                              actually used in the sterilization, the rest is

                              used in-- a whole host of different

                              manufacturing-- processes-- that-- that my

                              members use. Some are at non-detectable limits.

                              And I have even one-- member in-- in particular

                              that doesn't even emit this into the atmosphere.



00:34:27;13                   This bill would actually ban all uses of that

                              immediately. So, I just wanted to reiterate--

                              Donovan's comments to that. You know, we--

                              continue to-- talk with, you know, meet with the-

                              - with the sponsors of the bills, both in the

                              House-- House and the Senate, and see if there

                              is-- is some type of common ground-- that can be

                              reached. But-- but with that, I think it's really

                              important really to kind of focus this discussion

                              now on the actual science and-- like I said, what
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 40 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 39



                              some perceive as-- as-- as alternatives. So, with

                              that, I can turn it over to Dr. Tata.

                                                 DR. JANE TATA:

00:34:58;10                   Good morning. My name is Jane Tata. I'm--

                                                 SEN. DAVID KOEHLER, CHAIR:

00:35:01;05                   Can-- can you speak right into the microphone so

                              everybody can hear? Thank you.

                                                 DR. JANE TATA:

00:35:04;24                   I am a principle epidemiologist at Exponent, a

                              scientific con-- consulting company based in

                              Menlo Park, California. I received both my

                              master's and doctoral degrees from Yale

                              University, where I majored in biostatistics for

                              my master's and chronic disease epidemiology--

                              for my doctorate.



00:35:25;13                   I've been an occupational epidemiologist for 40

                              years, 35 years of which I have focused

                              extensively on ethylene oxide, both conducting

                              research studies and risk assessments and working

                              with government agencies. I've been on the ATSDR

                              Board of Scientific Counselors for four years.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 41 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 40



                              I've been on the EPA-- I've been a consultant to

                              the EPA Scientific Advisory Board, and many other

                              associations with government scientists.



00:35:57;02                   I'm here at the request of Medline, to offer my

                              opinions regarding the findings of ethylene oxide

                              worker health studies and how and why these

                              findings are contrary or inconsistent with the

                              U.S. EPA ethylene oxide cancer assessment. I just

                              want to clarify that the ATSDR report that you

                              heard about, the NATA report that you heard

                              about, the foundation of those two reports are

                              this EPA cancer risk assessment. And that's the

                              focus of my comments.



00:36:32;26                   And I thank you for the opportunity to be here

                              today, to hopefully clarify some of these

                              scientific issues. Let me jump to the main point

                              of my remarks. The EPA risk assessment is flawed

                              and it should not be used as it has been used to

                              predict cancer risks of any kind. I'll outline

                              three reasons why I hold this opinion. The EPA
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 42 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 41



                              report that calculated this risk assessment was

                              based on a faulty exposure response model.



00:37:05;29                   By that, I mean the agency has to try to model

                              data showing the relationship between exposure

                              and risk. It is my opinion they have a faulty

                              model for doing that. And we'll talk a little bit

                              more about that. In addition, the EPA used the

                              NIOSH study exposure estimates for workers that

                              were-- were estimated implausibly lower in the

                              early years of the sterilin (PH) industry.



00:37:37;19                   NIOSH study estimated exposure in the early years

                              where there was no data. And their estimates show

                              higher-- lower levels in the early years. Really,

                              that is not-- plausible. We know-- everything we

                              know is that exposures were higher in the early

                              years. In addition, the report used only one

                              study in their statistical analysis and they

                              ignored contradictory research. And I'll talk a

                              little bit more about that.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 43 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 42



00:38:08;12                   Now, let's focus on what-- what have we learned

                              from human studies of ethylene oxide workers?

                              There are a large number of studies published

                              over a 40-year period in the U.S. and in numerous

                              European countries. There is no pattern of

                              increases for any type of cancer among the 13

                              studies, which included over 34,000 ethylene

                              oxide workers, both in sterilin operations and in

                              manufacturing.



00:38:39;16                   And isolated increased risks seen are of small

                              magnitude and based on small numbers. And there

                              is no-- and this is very important, there is no

                              clear increase in risk with greater exposure.

                              That is a pattern you look for with a carcinogen.

                              More exposure, more risk. The limited human

                              evidence-- limited in the sense of evidence of

                              carcinogenicity, and the one relied on in the EPA

                              and their assessment, comes from a large study of

                              sterilin workers conducted by the National

                              Institute of Occupational Safety and Health,

                              NIOSH.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 44 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 43




00:39:19;29                   The evidence of cancer risk was limited and the

                              conclusions of the study authors were not

                              definitive. The NIOSH worker communication, after

                              the completion of their study, noted that their

                              suspect findings of increased risk were related

                              to, and I quote, "very high levels of EO exposure

                              which existed over 40 years ago, before current

                              safety practices and exposure limits were

                              implemented."



00:39:51;03                   The other most informative EO worker study, and

                              one of the many I co-authored, includes men

                              producing and using ethylene oxide in Union

                              Carbide Corporation chemical plants from 1925,

                              the beginning-- the first to ever make ethylene

                              oxide. There's ample evidence of high exposures

                              in the early years of this industry.

                              Publications, spills, upsets in the early years,

                              the men were walking in liquid EO, burns right

                              through their shoes. It's all published.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 45 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 44



00:40:25;15                   A ten-year update has just been completed of this

                              cohort. It includes follow-up from 1940 to the

                              year 2013. That's 73 years of follow-up of 2,000

                              men producing and using ethylene oxide in

                              manufacturing. If there were a causal link to

                              cancer at these levels, it would have been

                              identified by now. The study with follow-up

                              through 2003 was available when EPA did their

                              risk assessment, and despite its availability,

                              they didn't use it in their modeling.



00:41:03;04                   In addition to reliance on a single study, the

                              EPA risk assessment was derived from, as I had

                              mentioned earlier, the selection of a faulty

                              model for the relationship between ethylene oxide

                              exposure and risk. This is the most influential

                              decision made in the EPA analysis because it

                              modeled the NIOSH sterilin study data using a

                              relationship we call supralinearity, which means

                              assuming risk increases faster in the low-

                              exposure range than in the higher. This is not

                              what one expects with a carcinogen.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 46 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 45




00:41:46;14                   This resulted in an exaggerated risk estimate at

                              low exposures. Supralinearity. It's contrary to

                              the discussion in the EPA document, itself, which

                              states, and I quote, "It is highly plausible that

                              the dose response relationship over the

                              endogenous range is sublinear, but supralinear."

                              Quite the opposite of the model selected. The

                              supralinear model is also contrary to the

                              expected mechanism of carcinogenicity, to what is

                              seen in the epidemiology studies, including the

                              NIOSH worker communication, which said high

                              exposures, and the mode of action of EO in the

                              human body.



00:42:31;11                   Had the EPA used a more traditional exposure

                              response model, which fits the data equally well,

                              the result would have been very different and

                              more plausible. The u-- U.S. EPA's cancer risk

                              assessment guidelines-- they have their own

                              guidelines-- caution that, and I quote here, "A

                              steep slope, that is supralinear, also indicates
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 47 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 46



                              that errors in an exposure assessment can lead to

                              large errors in estimating risk."



00:43:02;00                   This is relevant to their risk assessment because

                              the NIOSH model, as I mentioned earlier, had some

                              very serious uncertainties in the early years of

                              the industry. The EPA document concludes that

                              lifetime levels-- exposure levels as low as .1

                              part per trillion-- now unfortunately the

                              previous testimony used nanograms-- per meter

                              cubed and I'm using PPMs and PP-- so there's a

                              translation of those-- those numbers.



00:43:36;23                   We won't go into that now, but the EPA level, I

                              think it's easier to understand at part per

                              trillion, .1 part per trillion, they say, poses a

                              cancer risk based on this document that I just

                              described the flaws in. In addition to being

                              contrary to the findings of the epidemiology

                              studies, workers exposed to much higher levels--

                              this level is so small as to suggest human

                              activities are a health concern (?).
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 48 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 47




00:44:05;03                   For example, the levels of ethylene oxide in

                              ambient air, naturally produced by the human

                              body, and the levels exhaled in human breath are

                              hundreds, if not thousands of times greater than

                              the minute exposure level that EPA calculates as

                              posing a risk to humans. The EPA cancer risk

                              value is an implausible exaggeration and strains

                              scientific credibility.



00:44:30;23                   It is therefore scientifically incorrect to draw

                              inferences about cancer risks to populations

                              potentially exposed to ethylene oxide using this

                              EPA cancer risk number, as has occurred in the

                              ATSDR report and the NATA 2014 assessment. Just

                              one final thing I want to say. I-- I've worked

                              with communities over my 40 years-- communities'

                              concerns, and mostly it's cancer. And cancer is--

                              a tragic disease, and I am very sympathetic

                              because people always want to know, "Why? Why did

                              I get this?"
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 49 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 48



00:45:09;20                   And for some cancers, we know a great deal, such

                              as lung cancer, we know smoking attr-- con--

                              counts for over 90%, but there are many other

                              cancers that have risk factors, but very few--

                              not a great deal that we know all of them why,

                              why. There's a big gap-- for many of these

                              cancers. And-- it's sad and-- and I'm sorry for

                              the pain of this community, but I think there's

                              unwant-- unwarranted fear that it's ethylene

                              oxide. Thank you.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:45:42;09                   All right. And you have about two minutes to

                              conclude this-- part of it.

                                                 THOMAS TRIMBLE:

00:45:46;22                   All right, no, that will work fine. Good morning-

                              - Chairman and members of the committee. My name

                              is Thomas Trimble. I'm with-- the Advanced

                              Medical Technology Association and with the

                              National Association of Medical Device

                              Manufacturers, so coming at this with a little

                              different perspective.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 50 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 49



00:45:59;18                   But our members are very concerned about this

                              issue and the potential that this legislation

                              could ban ethylene oxide, which they rely on

                              very, very much. So-- (UNINTEL) we have about 400

                              members in our-- association and about 45 of them

                              have facilities in Illinois. And-- I think

                              roughly about 30 million products are sterilized

                              with-- ethylene oxide in Illinois on an annual

                              basis.



00:46:24;21                   And-- I mean the medical products and pretty much

                              anything that's used to diagnose and treat a

                              healthcare condition that's not a drug. So, it's

                              really the wide range of-- bandages and sutures,

                              to-- implantable-- hip replacements, knees,

                              cardiac devices, imaging equipment. So, a very

                              wide range. Obviously all of those don't--

                              require ethylene oxide, but a lot do. Some that--

                              because they're-- the way they're manufactured to

                              be biocompatible with the body, have to have

                              certain characteristics.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 51 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 50



00:46:56;00                   And-- other-- sterilization processes don't

                              accommodate them as well, like some plastics

                              that-- with other processes that may have high

                              temperatures or moisture in them or radiation

                              that causes the-- the products to become brittle

                              when you want a flexible product. So, that's--

                              prohibitive to use other products-- other

                              processes than EtO. And those other factors as

                              well can-- cause damage to-- mechanical and

                              electronic-- components in devices.



00:47:22;25                   So, again, that's why we-- we are not aware of

                              any other suitable alternative for ethylene

                              oxide-- for many, many of these devices. So,

                              just-- a little background that might be helpful

                              for-- medical devices now. The FDA as well-- the

                              federal FDA has a bit of a role in-- this. I

                              mean, FDA approves devices, but they also look

                              very thoroughly at every step of the

                              manufacturing process and even post-

                              manufacturing, when products are with patients,

                              and track-- make sure everything is done to be--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 52 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 51



                              ensure the safety and effectiveness of devices.



00:47:55;07                   And-- even the-- they look at the-- sterilization

                              process in terms of-- contracting out because

                              they see that as an-- extension of the

                              manufacturing process. And-- companies are

                              required-- I mean companies that-- follow--

                              established sterilization methods-- methods such

                              as EtO must comply with voluntary consensus

                              standards-- that are recognized by FDA as well as

                              global authorities that-- companies are-- are

                              (UNINTEL) international and-- have to follow all

                              these rules and regulations, and follow good

                              manufacturing processes as well.



00:48:28;13                   So-- any change to-- the type of-- sterilization

                              process, if there was an-- even an alternative

                              available or the location of their sterilization

                              facility, would have to go back to the FDA in--

                              in terms of the validation of that process,

                              which-- would be a lengthy process, again-- even

                              if there was, but we're not aware of any-- other
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 53 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 52



                              alternative right now.



00:48:50;11                   So, if there was any kind of ban or restriction

                              of ethylene oxide, it would have-- a drastic and

                              negative impact on patient access to technologies

                              that they need. So-- so with that, I'll just

                              conclude and be glad to work with the committee

                              on-- trying to address this issue.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:49:05;02                   Thank you to the panel. Committee-- Senator Bush?

                              Senator Biss? Senator McGuire?

                                                 SEN. MELINDA BUSH:

00:49:12;05                   Thank you for your testimony. I'd like to ask--

                              Doctor-- is it Tata?

                                                 DR. JANE TATA:

00:49:16;24                   Yes.

                                                 SEN. MELINDA BUSH:

00:49:17;26                   Sorry. Can you tell me-- so, are you paid by

                              Medline to be here today?

                                                 DR. JANE TATA:

00:49:22;27                   I work for Exponent. Exponent will bill Medline

                              and they'll pay Medline and I will bill Exponent
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 54 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 53



                              (LAUGH) for my time.

                                                 SEN. MELINDA BUSH:

00:49:31;17                   Okay. So, is it also then your testimony that the

                              maps-- on the EPA site that show-- both certainly

                              the areas surrounded-- Vanguard and Medline and

                              my communities-- and the map-- Millbrook (SIC)--

                              sorry, Willowbrook, that those maps are

                              incorrect?

                                                 DR. JANE TATA:

00:49:52;03                   Yes, it's-- it's incorrect because they're using

                              that EPA risk n-- number.

                                                 SEN. MELINDA BUSH:

00:49:59;03                   So, that's your opinion?

                                                 DR. JANE TATA:

00:50:00;12                   That's my opinion, absolutely.

                                                 SEN. MELINDA BUSH:

00:50:01;25                   Okay. I just wanted to clarify that. I also have

                              a couple of more questions. So, it is your

                              testimony there is not another material, another

                              gas, or another material that could be used to

                              sterilize equipment. Is that what your testimony

                              was? Yes, I'm sorry.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 55 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 54



                                                 THOMAS TRIMBLE:

00:50:19;26                   That's my understand.

00:50:23;13                                      (OVERTALK)

                                                 SEN. MELINDA BUSH:

00:50:23;28                   It's pretty important testimony. If you're

                              telling us there's nothing else that can be used

                              in place of this?

                                                 THOMAS TRIMBLE:

00:50:29;05                   That's what-- again-- I'm not a scientific expert

                              on the sterilization processes. From what I

                              understand from our members, that is the-- the

                              case for these products. There are-- (UNINTEL)

                              there's other types of sterilization now, gamma

                              sterilization-- steam sterilization. The FDA--

                              some companies look at novel (?) sterilization

                              methods, but the FDA looks at those very closely

                              and has not approved that-- other-- new types for

                              many of these devices, so that the--

00:50:55;00                                      (OVERTALK)

                                                 SEN. MELINDA BUSH:

00:50:55;04                   And you think that by 2022, that it would be

                              possible that something else could be-- could be
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 56 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 55



                              approved?

                                                 THOMAS TRIMBLE:

00:51:01;04                   Well, I mean, I-- I know a lot of times-- and--

                              and I don't know-- I'm not saying that's the case

                              here, but--

                                                 SEN. MELINDA BUSH:

00:51:05;26                   Yeah.

                                                 THOMAS TRIMBLE:

00:51:06;14                   --policymakers will say, "Let-- let's put a date

                              out far enough that something will come up. The

                              smart people will-- will figure something out."

                              And-- I don't know, you know, maybe that's the

                              case, but we-- we don't have any evidence right

                              now to-- to say that that's the case. There's

                              certainly nothing that's-- a suitable alternative

                              right now.

                                                 SEN. MELINDA BUSH:

00:51:20;24                   Okay. And-- just a couple of more questions. So,

                              do any of you live by Sterigenics or Medline or

                              Vanguard? I just want to know if you live in

                              those areas. Would you-- I guess it's an opinion-

                              - you wouldn't consider maps, cancer-causing maps
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 57 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 56



                              that the EPA has on-- online and obviously stands

                              behind when you consider where you live. You

                              wouldn't consider those things?

                                                 DR. JANE TATA:

00:51:52;23                   I'll be happy to answer. Consider--

                                                 SEN. MELINDA BUSH:

00:51:54;14                   I just wonder if any of you would. When you are

                              locating your family-- to live in a neighborhood-

                              - would you consider-- EPA maps that indicate

                              carcinogens-- unsafe levels of carcinogens? Would

                              you consider that when you are determining where

                              you're going to live with your family?

                                                 DR. JANE TATA:

00:52:13;15                   If they were legitimate maps-- and I felt

                              confident in the science, sure, I'd consider it.

                              And by the way, I spent 50 years in a blue collar

                              town near factories and I could smell the rubber.

                              I don't come from the suburbs.

                                                 SEN. MELINDA BUSH:

00:52:34;25                   Perhaps that's not a good thing. Anyway-- I

                              appreciate your testimony. There's obviously a

                              lot for us to learn here. Are there acceptable
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 58 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 57



                              levels? I mean, my understanding is, and this is

                              very cursory at this point, is that the-- the

                              problem really arises when it is breathed, as I

                              understand. That's the largest risk.



00:52:55;24                   So, I'm wondering why there aren't ways that the

                              emissions-- could be-- scrubbed or-- there--

                              there aren't ways that we can really reduce them-

                              - to a place where they're almost negligible. I'm

                              certainly not looking to shut down manufacturing-

                              - but I really think there are some serious

                              questions that have to be answered here. Thanks.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:53:16;28                   Senator Biss?

                                                 SEN. DANIEL BISS:

00:53:22;13                   Thank you, Mr. Chairman. So, Dr. Tata, you said a

                              lot of things and I want to just make sure we're

                              understanding-- what you were-- getting at. As--

                              as I understood your testimony, you were

                              basically saying, "Hey, look, there's this

                              scientific report that's been released and-- you

                              know, this is complicated stuff. We have to
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 59 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 58



                              assemble models, make a series of assumptions.



00:53:54;02                   "We might have some guesses about what we're

                              gonna learn from that." Every single study that

                              would be done on this type of question has those

                              features. And it sounded like what you were

                              saying was you disagreed with some choices that

                              the scientists that conducted the study made

                              regarding what models they were utilizing and you

                              were pretty surprised, to the point of

                              disbelieving, about some of the conclusions that

                              you believe they drew. Is that a fair

                              characterization of your testimony?

                                                 DR. JANE TATA:

00:54:23;05                   With the exception of the EPA work was not a

                              study. They did not collect any new information.

                              They took information from another study and they

                              manipulated it, and I disagreed with how they

                              manipulated it. But my opinion really comes from

                              the work I've conducted. I studied these ethylene

                              oxide workers over a s-- 73-year--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 60 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 59



                                                 SEN. DANIEL BISS:

00:54:45;18                   And-- I'm-- I'm interested in asking about--

                                                 DR. JANE TATA:

00:54:48;04                   Okay.

                                                 SEN. DANIEL BISS:

00:54:49;06                   --their work. And-- forgive me, I'm not an expert

                              in the field. I don't know-- I didn't realize the

                              word study is meant to be used only in that

                              context. What's the appropriate word to use for

                              what they did?

                                                 DR. JANE TATA:

00:54:58;14                   Well, it's a risk assessment. And study--

                                                 SEN. DANIEL BISS:

00:54:59;10                   Okay, so their assessment--

                                                 DR. JANE TATA:

00:55:00;01                   --could be used generically, but I-- I'm trying

                              to make it-- yeah.

                                                 SEN. DANIEL BISS:

00:55:00;27                   Let's just-- let's stick with-- I just don't

                              want-- I don't want to make any-- mistakes here.

                              Do the scientists, government agencies, other

                              workers that were involved in that assessment
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 61 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 60



                              agree with your characterization?

                                                 DR. JANE TATA:

00:55:17;17                   Other workers? Oh, you mean those--

00:55:20;05                                      (OVERTALK)

                                                 SEN. DANIEL BISS:

00:55:20;24                   Like-- like-- so, I guess what I'm saying is

                              there's a dispute here.

                                                 DR. JANE TATA:

00:55:25;29                   Yes.

                                                 SEN. DANIEL BISS:

00:55:27;04                   Sometimes in science, the dispute might be, "Oh,

                              damn, those guys misread the thermometer," so

                              they published a number that was incorrect. Now,

                              we can all look back and say, "Yikes, that was

                              incorrect." Sometimes two sides would disagree

                              about methodology.

                                                 DR. JANE TATA:

00:55:43;15                   Uh-huh (AFFIRM). Okay.

                                                 SEN. DANIEL BISS:

00:55:45;17                   Where are we here?

                                                 DR. JANE TATA:

00:55:46;18                   Okay. This is more than opinion. And we sub--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 62 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 61



                                                 SEN. DANIEL BISS:

00:55:49;25                   Ah-ha.

                                                 DR. JANE TATA:

00:55:50;19                   --we submitted a very detailed-- request for

                              correction to-- under the Information Quality

                              Act, where we objected--

                                                 SEN. DANIEL BISS:

00:55:59;26                   Who's-- who's we in that context?

                                                 DR. JANE TATA:

00:56:01;06                   We-- well, like I said, I worked on it, but the

                              American Chemistry Council submitted it. And--

                                                 SEN. DANIEL BISS:

00:56:05;28                   Uh-huh (AFFIRM).

                                                 DR. JANE TATA:

00:56:06;23                   --we identified actual errors in the report,

                              factual errors. It wasn't just opinion.

                                                 SEN. DANIEL BISS:

00:56:14;18                   And has the-- have the-- those who-- published

                              the report agreed with your assessment that there

                              were some errors?

                                                 DR. JANE TATA:

00:56:20;21                   We haven't heard back yet.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 63 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 62



                                                 SEN. DANIEL BISS:

00:56:21;19                   Uh-huh (AFFIRM). Okay. So, we have what appears

                              to be a difference of opinion between two

                              different collections of experts.

                                                 DR. JANE TATA:

00:56:33;06                   I guess you'd call it a difference of opinion

                              based-- hopefully based on fact. Not on--

00:56:37;07                                      (OVERTALK)

                                                 SEN. DANIEL BISS:

00:56:37;19                   Well, but-- but again--

                                                 DR. JANE TATA:

00:56:38;14                   It wasn't interpretation. That's my point. This

                              was not-- we looked at a study and you

                              interpreted the findings a little differently

                              than I interpreted the findings. It isn't that.

                              It's-- it's the methodology incorrect and

                              identifying why it's incorrect.

                                                 SEN. DANIEL BISS:

00:56:54;14                   So, you, in your capacity as a person-- making

                              filings with the American Chemistry Council and

                              employed by Exponent, have made an assertion

                              about a methodology that others, for example
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 64 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 63



                              those who are not on industry payroll, have not

                              at this time agreed with.

                                                 DR. JANE TATA:

00:57:14;14                   There-- I-- I assume the EPA disagrees-- the ones

                              who did this report, but I think there are other

                              scientists, maybe even within EPA-- they're not

                              comfortable because the end result is

                              implausible. It doesn't fit with reality.

                                                 SEN. DANIEL BISS:

00:57:28;06                   Okay.

                                                 DR. JANE TATA:

00:57:29;04                   So-- the-- you know, you won't to say because I--

                              I was hired by industry. I'm at the end of my

                              career. This isn't-- I didn't even want to get

                              involved 'cause I know this is gonna be a long,

                              drawn out affair. They begged me to get involved

                              because of my history and my knowledge of

                              ethylene oxide. I don't-- it's not about who paid

                              me. Believe me.

                                                 SEN. DANIEL BISS:

00:57:52;11                   Well-- as you well know, that standard is not one

                              that most of academia agrees with.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 65 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 64



                                                 DR. JANE TATA:

00:57:59;14                   What?

                                                 SEN. DANIEL BISS:

00:58:00;23                   The standard of, "Hey, don't worry about who's

                              paying the researcher."

                                                 DR. JANE TATA:

00:58:04;28                   Oh, I think--

                                                 SEN. DANIEL BISS:

00:58:05;06                   That's not a standard that worked very well with

                              smoking studies. It's not a standard that works

                              very well even in economic studies today. That's

                              not a good standard for scholarship. Now, let me

                              ask you on this question, you work for Exponent?

                              Is that-- that's-- you-- they're your full-time

                              employer?

                                                 DR. JANE TATA:

00:58:20;14                   Yes. I'm-- I'm now an hourly employee.

                                                 SEN. DANIEL BISS:

00:58:22;13                   Oh (UNINTEL). What-- what is Exponent?

                                                 DR. JANE TATA:

00:58:24;15                   Exponent is a scientific and engineering

                              consulting company.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 66 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 65



                                                 SEN. DANIEL BISS:

00:58:27;18                   And who are their clients?

                                                 DR. JANE TATA:

00:58:29;10                   Everything. Government, industry-- any complex

                              problems. They do accident investigations. Anyone

                              who comes for help with complex problems of--

                              scientific or engineering.

                                                 SEN. DANIEL BISS:

00:58:43;17                   Got it. Were they, or you personally, or other

                              groups that you're involved with-- in some

                              contractual basis a part of an effort to persuade

                              the government not to release the risk

                              assessment?

                                                 DR. JANE TATA:

00:58:55;12                   No, I wasn't.

                                                 SEN. DANIEL BISS:

00:58:57;13                   Okay. Good to know. Well, thank you. I-- I just

                              think that this is a really, really important

                              distinction that we've just talked about. There

                              is a dispute, different people have different

                              positions. That's healthy. That's how scholarship

                              works.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 67 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 66




00:59:15;29                   In this instance, the people of one position are

                              on payroll. That-- I'm not saying you're a bad

                              person. I'm not saying you're a dishonest person.

                              I'm saying you are not neutral and your

                              credibility is therefore not the same as those

                              who advance the other side. Not because of who

                              you are, but because of the way in which

                              centuries now of evidence demonstrate what

                              happens when one side in a scientific dispute is

                              on the payroll of somebody who has a financial

                              interest in the outcome. That's just how these

                              things have worked forever. Thank you very much.

                                                 SEN. DAVID KOEHLER, CHAIR:

00:59:54;20                   Senator McGuire?

                                                 SEN. DANIEL BISS:

00:59:56;24                   Thank you, Mr. Chair. Dr. Tata, I appreciate your

                              lifelong interest in worker health and safety.

                                                 DR. JANE TATA:

01:00:02;12                   Thank you.

                                                 SEN. DANIEL BISS:

01:00:03;13                   And following the questioning of-- he's not
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 68 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 67



                              Senator Solokof (PH) or Senator Sam Epstein (PH).

                              He's Senator Daniel Biss, (LAUGH) right. I think

                              we know-- or knew some of the same people. So,

                              who classifies-- ethylene oxide as a carcinogen?

                                                 DR. JANE TATA:

01:00:23;20                   That's a good question. It's done by numerous

                              health agencies, okay. And they all have their

                              criteria for classification. So, one of the most

                              important is the International Agency for

                              Research on Cancer, IARC, in Europe-- France. And

                              then there's the National Toxicology Program and

                              then there's the U.S. EPA.



01:00:48;24                   And they do these-- these independently and they

                              classify. At one time, the criteria of all

                              agencies was sufficient human data to classify as

                              a known h-- human carcinogen. About ten years

                              ago, IARC changed their criteria because everyone

                              agrees with ethylene oxide. EPA, me, all the

                              scientists agree that the human data is not

                              sufficient. The 13 studies is not sufficient to

                              class-- to say ethylene oxide is a carcinogen.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 69 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 68



                              It's all agreed. It's in the document.



01:01:25;07                   I didn't give that quote, but it's in the

                              document. But they said, "What we're going to do

                              is even if the human data's limited, we're going

                              to look at animal data, we're gonna look at

                              mechanistic data. And if we think there's

                              corroborative support from those other avenues,

                              we're s-- we're gonna raise it to the level of

                              known human carcinogen."



01:01:45;26                   And that is what happened at IARC. And I was an

                              invited participant there. The epidemiologists

                              came out and said it's not sufficient. And the

                              others said, well, animal and all this, and it

                              got raised. EPA just, in this document, also took

                              on that same criteria and called it human. They

                              say right in the document it's not sufficient,

                              human.

                                                 SEN. DANIEL BISS:

01:02:08;17                   Is ethylene oxide classified as a carcinogen by

                              the U.S. EPA?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 70 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 69



                                                 DR. JANE TATA:

01:02:12;10                   It is.

                                                 SEN. DANIEL BISS:

01:02:13;24                   Is ethylene oxide classified as a carcinogen by

                              the Federal Occupational Safety and Health

                              Administration?

                                                 DR. JANE TATA:

01:02:21;17                   OSHA?

                                                 SEN. DANIEL BISS:

01:02:21;27                   Yes.

                                                 DR. JANE TATA:

01:02:23;01                   I haven't seen the la-- OSHA hasn't had anything

                              in a very long time, so I haven't look at OSHA's-

                              -

                                                 SEN. DANIEL BISS:

01:02:28;16                   Is ethylene oxide--

                                                 DR. JANE TATA:

01:02:29;07                   --classification.

                                                 SEN. DANIEL BISS:

01:02:29;18                   --classified as a carcinogen by NIOSH?

                                                 DR. JANE TATA:

01:02:33;14                   I haven't looked at their document lately either.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 71 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 70



                              Probably, but-- I haven't looked at it.

                                                 SEN. DANIEL BISS:

01:02:37;11                   But, Doctor, you--

                                                 DR. JANE TATA:

01:02:38;14                   I don't know that they have-- I don't know that

                              NIOSH does the same thing. They're the arm of

                              OSHA. They're the research arm of OSHA. So--

                                                 SEN. DANIEL BISS:

01:02:44;25                   Well, of CDC, right. But-- but Doctor, you've

                              disputed NIOSH's methodology, if I understood

                              your-- your testimony. You've disputed NIOSH's

                              methodology in recommending a lower exposure

                              limit, yet you don't know if NIOSH classifies

                              ethylene oxide as a carcinogen?

                                                 DR. JANE TATA:

01:03:06;16                   I was talking about the NIOSH conducted research

                              of EO, the sterilin plant worker study, not how

                              they classified. That study was an independent

                              published epidemiology study that was used by

                              EPA. And I criticized how EPA used that study.

                                                 SEN. DANIEL BISS:

01:03:25;19                   Okay. So, the-- the-- federal EPA classifies
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 72 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 71



                              ethylene oxide as a car-- carcinogen.

                                                 DR. JANE TATA:

01:03:31;03                   Excuse me? Who did? The EPA did?

                                                 SEN. DANIEL BISS:

01:03:33;23                   EPA did.

                                                 DR. JANE TATA:

01:03:34;02                   Yes, they classified it.

                                                 SEN. DANIEL BISS:

01:03:34;19                   Okay. And you mentioned that in the '20s, at a

                              Union Carbide plant, that workers were wallowing

                              in ethylene oxide.

                                                 DR. JANE TATA:

01:03:39;13                   Well, in the early years of the industry, yes.

                                                 SEN. DANIEL BISS:

01:03:41;08                   Pardon me?

                                                 DR. JANE TATA:

01:03:41;19                   By nine-- in the early years--

                                                 SEN. DANIEL BISS:

01:03:43;02                   Okay, right.

                                                 DR. JANE TATA:

01:03:43;16                   --of the industry.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 73 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 72



                                                 SEN. DANIEL BISS:

01:03:44;16                   Right. Okay. Has the worker exposure limit been

                              lowered over time?

                                                 DR. JANE TATA:

01:03:50;23                   Certainly. Around 1978 and with c-- OSHA, the

                              levels dropped.

                                                 SEN. DANIEL BISS:

01:03:55;08                   Okay. Okay. And what has the rationale been for

                              lower-- for setting an exposure limit to ethylene

                              oxide and then reducing it?

                                                 DR. JANE TATA:

01:04:02;27                   Why did OSHA do it? Oh, the-- I would say, in the

                              '70s-- in 1979, Union Carbide conducted-- a rat

                              study and it showed that at 100 parts per

                              million, the rats had an increased risk of

                              cancer. And that started, you know, the concern

                              and everybody dropped. OSHA came on and, you

                              know, and took it on from there. And then the epi

                              studies began-- epidemiology studies began to be

                              conducted around 1979.

                                                 SEN. DANIEL BISS:

01:04:29;23                   Okay. And-- so there is a credible animal study--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 74 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 73



                              proving that ethylene oxide causes cancer?

                                                 DR. JANE TATA:

01:04:43;04                   It is an animal carcinogen.

                                                 SEN. DANIEL BISS:

01:04:44;09                   Okay.

                                                 DR. JANE TATA:

01:04:44;21                   And I'm not here saying it definitely is not a

                              carcinogen. I'm saying the evidence is limited.

                              It's not a known human carcinogen, in my view.

                              But I can't rule out-- you cannot prove a

                              negative. I'm saying the limited-- the evidence

                              is limited. It's not a potent carcinogen; I'm

                              absolutely certain of that because I'd be seeing

                              a lot more in these workers.

                                                 SEN. DANIEL BISS:

01:05:08;21                   And could you give us-- examples of potent

                              carcinogens?

                                                 DR. JANE TATA:

01:05:14;18                   Vinyl chloride, liver.

                                                 SEN. DANIEL BISS:

01:05:17;23                   Okay.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 75 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 74



                                                 DR. JANE TATA:

01:05:19;14                   Benzene (UNINTEL) leukemia.

                                                 SEN. DANIEL BISS:

01:05:21;26                   All right. Okay. And if I understood you

                              correctly, Doctor, you-- stated that-- well, tell

                              me, you mentioned one part per trillion-- per

                              trillion.

                                                 DR. JANE TATA:

01:05:33;20                   Point-one. Point-one.

                                                 SEN. DANIEL BISS:

01:05:34;29                   Point-one, okay, 1/10 of one, okay. Did I hear

                              you say that, as I speak to you, I could be

                              emitting .1 part per trillion of ethylene oxide?

                                                 DR. JANE TATA:

01:05:46;18                   You're emitting hundreds of times more than that,

                              .05 to one part per billion comes out of mouths.

                              Our body-- inside our body is 1.8 part per

                              billion, thousands times higher than the EPA risk

                              number.

                                                 SEN. DANIEL BISS:

01:06:01;16                   Okay. And-- and tell us the relevance of that to

                              workplace exposure and community exposure.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 76 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 75



                                                 DR. JANE TATA:

01:06:08;25                   Well, what I'm saying is the level at which EPA--

                              declares there's a risk to-- humans is many times

                              lower than what is all around us, what we produce

                              in our body. And it's un-- it doesn't pass the

                              reality check. And-- and when you do m--

                              monitoring, this measurement is so complicated

                              around communities because you're getting EO from

                              cars, you're getting EO from smokers, and you're

                              getting EO from the ambient air. And then you--

                              you're trying to say, well, how much of that is

                              coming from the plant? That's why they do

                              modeling instead of monitoring many times. The

                              ATSDR did-- put canisters around.

                                                 SEN. DANIEL BISS:

01:06:56;08                   And what is ATSDR, Doctor?

                                                 DR. JANE TATA:

01:06:57;17                   That's the one that did the report--

01:06:59;19                                      (OVERTALK)

                                                 SEN. DANIEL BISS:

01:06:59;29                   Okay. And-- and-- and about the different sources

                              of human exposure to ethylene oxide, okay, maybe
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 77 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 76



                              my Buick Verano emits some, maybe my corpus emits

                              some, but-- the source concentration would not

                              equal that of a manufacturing plant or a

                              sterilizer.

                                                 DR. JANE TATA:

01:07:27;07                   You're absolutely right.

                                                 SEN. DANIEL BISS:

01:07:28;12                   Right? Worker exposure is eight hours a day, 40

                              hours a week, additional exposure if there's any

                              overtime work.

                                                 DR. JANE TATA:

01:07:34;24                   And that's why--

                                                 SEN. DANIEL BISS:

01:07:35;03                   There are time-weighted averages, the average

                              exposure--

                                                 DR. JANE TATA:

01:07:37;19                   Uh-huh (AFFIRM).

                                                 SEN. DANIEL BISS:

01:07:39;09                   --over a work day. There are peak concentrations.

                                                 DR. JANE TATA:

01:07:41;26                   Absolutely. And that's why you have to do studies

                              of those workers to see--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 78 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 77



                                                 SEN. DANIEL BISS:

01:07:44;01                   Right, which could exist in a community which

                              surrounds a facility which is having egregious

                              emissions of ethylene oxide.

                                                 DR. JANE TATA:

01:07:51;22                   Well, I-- I'm not aware-- I'm not knowledgeable

                              about the emissions from the plant, myself.

                              That's not what I'm here to talk about. I could

                              just tell you what our worker study shows, with

                              high exposures, and then you have to have lower

                              exposures to the community because they're a more

                              vulnerable population. And it's my understanding,

                              and someone else would have to prove it, that

                              their levels are lower than the workplace.

                                                 SEN. DANIEL BISS:

01:08:18;24                   Wait, say that again. Someone would have to prove

                              that--

                                                 DR. JANE TATA:

01:08:20;20                   Well, someone-- you know--

                                                 SEN. DANIEL BISS:

01:08:21;27                   That the kid waiting for the school bus, that his

                              exposure is--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 79 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 78



                                                 DR. JANE TATA:

01:08:26;07                   Less than what--

                                                 SEN. DANIEL BISS:

01:08:26;15                   --less than-- than his mother who works in the

                              plant?

                                                 DR. JANE TATA:

01:08:29;27                   One PPM is considered reasonable for workers.

                              Whatever the community's exposed to must be,

                              should be lower than that, but we have trouble

                              monitoring, but I have to think that what comes

                              out of the stack, if it's only 1% emission, that

                              the community would have a much lower, by the

                              time it gets out and gets dispersed to the

                              nearest neighbor, it's less than what workers

                              get. And the studies suggest workers are not

                              getting high rates of cancer from high levels of-

                              - of EO over many years.

                                                 SEN. DANIEL BISS:

01:09:08;04                   Of course, perhaps the reason a study might not

                              show excess incidence among workers is because

                              that plant is controlling worker exposure to this

                              carcinogen.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 80 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 79



                                                 DR. JANE TATA:

01:09:19;08                   Not in 1940, '50, '60. That's when the majority

                              of the exposure in these workers started. I

                              started collecting the workers in 1940. We

                              stopped even looking after '78, including NIOSH.

                              They said, "Look, the lower-- the levels are so

                              low after '79-- or '78, don't even bother adding

                              new workers onto the cohort." So, our studies

                              cover a heavy exposure period.

                                                 SEN. DANIEL BISS:

01:09:46;10                   One final question-- I think one final. So-- a

                              previous witness-- stated that NIOSH's

                              recommended exposure limit is 100-- 180 nanograms

                              per cubic meter. Do you know when that

                              recommendation was made?

                                                 DR. JANE TATA:

01:10:05;12                   I think it's old, but I don't know.

                                                 SEN. DANIEL BISS:

01:10:07;07                   Do you know-- but in what decade? You-- you-- I

                              think I just heard you say that studies of

                              worker-- mortality due to exposure to ethylene

                              oxide ended in 1978? Did you say that?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 81 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 80



                                                 DR. JANE TATA:

01:10:20;21                   Began. Began. The-- the studies appeared in the

                              literature starting in '79.

                                                 SEN. DANIEL BISS:

01:10:26;13                   Okay.

                                                 DR. JANE TATA:

01:10:27;15                   But some of them, like ours, went back in time,

                              retrospectively--

                                                 SEN. DANIEL BISS:

01:10:30;14                   Right.

                                                 DR. JANE TATA:

01:10:31;02                   --to study workers, yes.

                                                 SEN. DANIEL BISS:

01:10:31;21                   Okay. All right. But it-- it appears that there

                              was continued scientific assessment of-- the risk

                              to human life posed by ethylene oxide.

                                                 DR. JANE TATA:

01:10:42;07                   I'd have to--

                                                 SEN. DANIEL BISS:

01:10:42;16                   That the-- that the-- that the-- that the jury--

                              the scientific jury has not returned its verdict.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 82 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 81



                                                 DR. JANE TATA:

01:10:49;01                   My opinion, there will not be-- anymore. Our

                              study s-- is 73 years of follow-up. I'm not gonna

                              study them anymore. They're all-- 70% of them

                              have died by now. They're old.

                                                 SEN. DANIEL BISS:

01:11:02;03                   Right.

                                                 DR. JANE TATA:

01:11:03;14                   NIOSH-- I don't think-- they can't even find the

                              data that they used for part of this, so I don't

                              see them updating their study. So, where is it

                              gonna come from?

                                                 SEN. DANIEL BISS:

01:11:15;09                   But--

                                                 DR. JANE TATA:

01:11:16;07                   I don't think you'll see any more.

                                                 SEN. DANIEL BISS:

01:11:16;24                   Respectfully, if I understand you, you're talking

                              about one cohort that worked for one corporation

                              early in the 20th century. We're talking about

                              current exposure, current day-to-day exposure--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 83 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 82



                                                 DR. JANE TATA:

01:11:31;06                   Uh-huh (AFFIRM).

                                                 SEN. DANIEL BISS:

01:11:32;17                   --to workers and community residents. And it

                              appears, based on what we've heard today from

                              both panels, that-- scientific assessment of the

                              risk posed by ethylene oxide continues, that a

                              definitive answer has not been reached, that the

                              case is still open. Thank you.

                                                 SEN. DAVID KOEHLER, CHAIR:

01:11:56;01                   Senator Morrison, and then we'll follow-up

                              question from Senator Bush.

                                                 SEN. JULIE MORRISON:

01:12:01;10                   Thank you, Mr. Chairman. I represent-- a

                              significant part of Lake County as well, and this

                              is obviously on my radar. Today I have just two

                              quick questions. The first-- in terms of the

                              sterilization process, I thought I heard from

                              other-- other people providing testimony that St.

                              Anthony's and Swedish Covenant no longer use

                              this-- the same process that is in question, that

                              there is a different sterilization method. So, am
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 84 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 83



                              I-- can you-- can you help me re-- justify what

                              your response was on that in terms of medical

                              equipment? Yes, you. Sorry.

                                                 THOMAS TRIMBLE:

01:12:41;07                   That's all right. I-- well, I-- I think I'd have

                              to, if I could, look into that and get back to

                              you because I really can't speak to what the

                              hospitals are doing on it. Yeah, I-- I-- I think

                              they're-- they may-- it may be that there are

                              different devices that-- some-- some of the ones

                              I mentioned are-- are one-time use and some of

                              those surgical kits come through, the kits will

                              have everything together for all different types

                              of surgery. There's an example here I think, that

                              all are packaged together, that's sterilized with

                              ethylene oxide. And-- so, again, after the

                              surgery, that-- that's not gonna be reused. So--

                                                 SEN. JULIE MORRISON:

01:13:12;15                   But there are other FDA-approved methods that

                              are-- it sounds like are being used in Illinois.

                                                 THOMAS TRIMBLE:

01:13:18;03                   In-- in the hospitals?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 85 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 84



                                                 SEN. JULIE MORRISON:

01:13:19;27                   Uh-huh (AFFIRM).

                                                 THOMAS TRIMBLE:

01:13:21;14                   Again, I can't speak to what the hospitals are

                              doing. I could-- I could see if I can find more

                              data to-- or information about why there's a

                              difference between hospital and manufacturing--

                              and the manufacturing products, but I-- I don't--

                                                 SEN. JULIE MORRISON:

01:13:34;04                   My second-- my last question is obvi-- (NOISE)

                              obviously this happens all over-- I'm so sorry.

                              Just like home. My other question-- revolve-- I

                              always ask about other states. What other states

                              have come forward with similar problems, similar

                              questions, similar occurrences of disease and--

                              and confronted-- and confronted you guys with the

                              same concerns?

                                                 THOMAS TRIMBLE:

01:14:10;09                   So, I-- I can't address that. I've heard some

                              anecdotal information. I think the-- EPA director

                              may be able to talk a little bit about-- some

                              other states have been doing on this, but-- I-- I
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 86 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 85



                              don't--

01:14:18;22                                      (OVERTALK)

                                                 SEN. JULIE MORRISON:

01:14:19;09                   But he's-- he's only Illinois. I'm asking what

                              other states-- this seems especially a doctor who

                              is, you know-- nationally known person who's, you

                              know, has some expertise in this with a long

                              career. I'm wondering if any other states have--

                              that you've had to-- come in and do similar

                              testimony.

                                                 DR. JANE TATA:

01:14:44;29                   I have routinely-- I worked for Union Carbide for

                              18 years and I routinely went to speak to

                              communities around chemical plants and show them

                              the epidemiology studies that we were doing. They

                              didn't raise a particular concern, but I would

                              routinely tell them, "We've done this study and

                              here are the results." They were interested in

                              their cancer rates. Living around chemical

                              plants, they were.

                                                 SEN. JULIE MORRISON:

01:15:11;17                   With this particular ethylox (SIC)--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 87 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 86



                                                 DR. JANE TATA:

01:15:15;19                   Ethylene oxide.

                                                 SEN. JULIE MORRISON:

01:15:16;02                   Yes. With this particular element?

                                                 DR. JANE TATA:

01:15:19;27                   I don't recall, other than there was an explosion

                              at one of the chemical plants years ago. And

                              then-- there were concerns, well, there weren't

                              short-term effects, what about long-term effects?

                              And I do believe I went down and spoke to the

                              community about that.

                                                 SEN. JULIE MORRISON:

01:15:39;14                   Okay. Okay, thank you very much. Senator Curran,

                              I'm gonna be signing on as a sponsor today with

                              your permission.

                                                 SEN. DAVID KOEHLER, CHAIR:

01:15:48;18                   Senator Bush?

                                                 SEN. MELINDA BUSH:

01:15:52;15                   Just a follow-up question. My understanding is

                              that Sterigenics-- installed something called

                              backventing. Is that something that we are seeing

                              required in other states-- because my
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 88 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 87



                              understanding is that is something that's being

                              looked at in other states and is being required--

                              for plants that are using ethylene oxide.

                                                 BRAD BABCOOK:

01:16:15;08                   Senator, from what I know-- and this would

                              probably be a better question for Director

                              Messina. They're the ones that approved-- the

                              construction permits for that. So from-- but my

                              understanding is, yeah, that is-- that is

                              correct. There's been-- other type controls--

                              being put on that which has actually reduced it.

                              And from what I know, I think it's a scrubber of-

                              - some sort (UNINTEL).

                                                 SEN. MELINDA BUSH:

01:16:35;17                   Thank you.

                                                 SEN. DAVID KOEHLER, CHAIR:

01:16:38;23                   Yes, any other questions from the committee? We

                              took a little longer time there, but I thought it

                              was important to get the-- questions answered--

                              from the committee. So, thank you, panel.

                              Director Messina? And I just talked to Mark. I

                              think one of the questions that we should-- do
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 89 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 88



                              some research on is what other states are doing

                              to address this issue. That's a good question.

                              Director, thank you.

                                                 ALEC MESSINA (IEPA):

01:17:03;14                   Thank you. I appreciate it, Chairman, and members

                              of the committee. Happy to answer any questions

                              that you have-- and there were a number that were

                              raised-- during the previous panels that I'd like

                              to maybe expand on a little bit. I think, you

                              know, Senator Bush, you said something that--

                              that I repeat over and over again-- thank you,

                              sorry.



01:17:23;03                   There-- there is a lot that we are still

                              learning. And-- and this has been a challenge

                              for-- for really-- not just U.S. EPA-- Illinois

                              EPA, we're all kind of grappling with a lot of

                              these issues. I am happy to talk about what other

                              states are doing as well. But anyway, with that,

                              I-- I-- you know, I-- I know I've-- I'll try and

                              stay true to the ten-minute panel commitment that

                              you had--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 90 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 89



                                                 SEN. DAVID KOEHLER, CHAIR:

01:17:45;27                   That we've already violated.

                                                 ALEC MESSINA (IEPA):

01:17:47;17                   Yeah, I'll-- I'll do my best to stick with that.

                              First of all, you know, I-- I want to be clear--

                              because I do-- I do get a lot of emails and phone

                              calls from folks-- in the s-- in the Willowbrook

                              area and-- and the surrounding communities. And I

                              want to make it clear that, you know, we-- we

                              understand how critically important this issue is

                              and we have every intention of working with--

                              Senator Curran and the other House sponsors and

                              other stakeholders to come up with something

                              that-- that does have a positive impact and can

                              be implemented.



01:18:16;16                   We do have some concerns with the language that's

                              out there from an implementation aspect. But--

                              certainly we want to work-- cooperatively and

                              collaboratively to get something that-- that we

                              can implement. With that-- I'll-- I'll really

                              just-- maybe provide a brief update on kind of
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 91 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 90



                              where we are at with a couple of different things

                              that have gotten some attention and then-- and

                              then really just-- raise some-- some general

                              thoughts that we have about the-- the language

                              that's out there now and then certainly answer

                              any questions that you have.



01:18:47;11                   So, first of all-- I-- many of you may know, but

                              on the off chance that you-- that you haven't yet

                              heard-- you know, we-- we have referred a matter

                              over to the Illinois attorney general's office

                              relative to Sterigenics. We've been working with

                              them, hand in hand with the attorney general's

                              office, that is hand in hand-- both before that

                              referral went over on October 1st or 2nd-- and--

                              and certainly have been-- meeting with them

                              regularly, not just to take a look at this single

                              facility, but at other facilities as well.



01:19:15;01                   Ad I think that was another one of the questions

                              that you asked of the last panel, so I can expand

                              on that. Item two-- so Sterigenics did install
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 92 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 91



                              venting. We issued a permit in June of this year

                              that authorized the-- installation and

                              construction of vents-- venting from their back

                              vents, which were at the time uncontrolled.



01:19:42;23                   And that venting would then route to the stack

                              where a scrubber exists. So-- the-- as a part of

                              that construction permit that we issued in June,

                              and I believe that became fully operational on

                              July 27th of this year-- the construction permit

                              also required stack testing to occur. That

                              occurred to September 20th and 21st.



01:20:06;10                   We received an initial report from-- the vendor--

                              that-- that conducted the stack test. We were

                              actually present during the test. U.S. EPA was

                              present, and a representative of the village of

                              Willowbrook was present. We raised some issues

                              with the initial report. They've updated that.

                              And we intend to post the revised report on our

                              website. If it didn't happen yesterday, it should

                              happen today. But the-- we have completed our
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 93 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 92



                              review of that report and should be able to speak

                              knowledgeably about that very shortly.



01:20:37;03                   But-- certainly the initial indications are very

                              positive in terms of an emission reduction

                              impact. And then finally, the third point I will

                              note-- is, I think Senator Curran noted, that we

                              announced last week-- a joint effort with the

                              DuPage County Department of Public Health to test

                              private wells in the-- in the surrounding area--

                              surrounding-- in the area surrounding the

                              Sterigenics facility.



01:21:03;21                   The county health department is engaged in a

                              canvassing effort that I believe began on

                              Tuesday. They intend to use-- a website, various

                              forms of electronic communication and following

                              that up with door to door-- door-knocking-- for

                              two purposes. One is to really ground truth the

                              maps that we have currently to-- to ensure that

                              we know where all of the private wells are that

                              are used for drinking purposes, as opposed to
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 94 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 93



                              irrigation. That's our primary focus obviously.



01:21:33;03                   And then once we ground truth those maps, to

                              obtain access agreements so that our agency

                              staff-- can then-- enter onto the properties,

                              take the samples. We've-- contracted out with a--

                              private-- third-party laboratory to analyze those

                              samples. And then it's actually the Illinois

                              Department of Public Health that provides notice

                              certainly to the homeowners first, and then we

                              will-- once we make those notifications to

                              homeowners, we'll be able to speak generally

                              about what-- what those results showed.



01:22:04;05                   And then, of course, potentially at least,

                              depending upon what those results show, we will

                              expand-- we're-- we're focusing on-- at minimum,

                              the half-mile radius with-- surrounding

                              Sterigenics. We believe that we'll be able to do

                              at least a mile. And then, again, depending upon

                              what those initial results show, we'll be able to

                              expand-- from there.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 95 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 94




01:22:24;12                   So-- again, I-- just-- a couple of things I

                              wanted to focus on with regards to any future

                              legislative efforts, things that are in our-- the

                              agency's mind as we move forward. And I'll just

                              focus on three. So, first-- the various proposal

                              have-- have suggested, or would require Illinois

                              EPA to promulgate or propose rules that would

                              create a s-- a-- what I'll refer to as a unique

                              emissions standard for either ethylene oxide or

                              sterilizing facilities that utilize ethylene

                              oxide.



01:22:58;14                   And-- and I just-- a couple of things. One,

                              Illinois-- and specifically the agency, has never

                              adopted an-- our-- our own emissions standard for

                              a hazardous air pollutant. What we do do is we

                              really on U.S. EPA, that adopts these NESHAPs,

                              and we incorporate them by reference. Now I'm

                              gonna-- a quick tangent here because I know,

                              Senator Bush, you-- you reference-- and I think

                              also Senator Morrison, you asked questions about
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 96 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 95



                              what other states are doing, and I do want to

                              talk about that really quickly before I hit these

                              other two items.



01:23:32;26                   The majority of states that we-- we see have--

                              have done as Illinois has done, and that is

                              adopt-- incorporate by reference that NESHAP.

                              Minnesota, Texas, Michigan, North Dakota, South

                              Dakota-- Indiana incorporate-- by reference that

                              NESHAP. Now, there are a handful of states that

                              use that as a starting point and then move

                              beyond. And I think that's kind of-- that's what

                              we're really-- I think that's what-- one of the

                              things that we want to do on a case-by-case

                              basis.



01:23:59;04                   And what I-- what I mean by moving beyond is the

                              NESHAP does not require control of those back

                              vent or exhaust emissions. And so, I-- and so--

                              let's see, North Carolina, Washington,

                              California-- (MAKES NOISE) I'm sorry, my notes

                              aren't the most organized. I think there are a
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 97 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 96



                              couple of other states as well that-- that take

                              that approach.



01:24:23;15                   So, they're not setting a unique emissions

                              standard. It's-- it-- but think of it as a, you

                              know, for those of you are familiar with the work

                              that we do, kind of a best available control

                              technology approach. And so, that's-- that's--

                              certainly I-- you know, I think that would be--

                              would have been required of Sterigenics if we go

                              down this path where we're requiring something

                              different than just that NESHAP, where they're

                              controlling those back vents.



01:24:48;17                   We are in-- (CLEARS THROAT) excuse me. We've had

                              conversations with other facilities-- in the-- in

                              the area as well, those facilities that have been

                              identified by that-- by that national air toxics

                              assessment. And-- and we're looking at similar

                              approaches with those facilities as well. And I

                              would expect them to be coming in surely (?) to--

                              to the extent that they can get ahead of the
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 98 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 97



                              scrutiny that they're seeing elsewhere.



01:25:17;11                   States, including Illinois, do not have the

                              resources or experience to develop and promulgate

                              emissions standards for (UNINTEL). That's why we

                              rely on U.S. EPA. Such resources include the

                              ability to analyze and make risk assessments.

                              Further regulations that would address

                              sterilization techniques are not found in state

                              law, but are regulated by the FDA. And-- there's

                              also been some discussion about OSHA as well.



01:25:38;09                   And I would just be loath to put the Illinois

                              EPA-- who does not-- who-- who, by and large, do

                              not have those same-- that same level of

                              technical-- those technical resources, I would be

                              loath to put the Illinois EPA in the shoes of the

                              FDA or OSHA, who have experience and expertise in

                              these areas. Item two, there's been some

                              discussion about alternatives, and I'll expand on

                              that in a moment, but I just would first note

                              that-- the various proposals would-- would
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 99 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                      PG. 98



                              require Illinois EPA to make decisions on subject

                              matter that is outside of-- of-- of our expect--

                              expertise.



01:26:16;04                   There's a discussion of whether there are

                              substitute steri-- sterilization technologies

                              available. There have been discussions about--

                              worker safety. Certainly the-- after the first

                              Willowbrook forum-- that attended, and other U.S.

                              EPA, ATSDR-- the very first phone call I made was

                              to the Illinois Hospital Association and said,

                              "Listen, this is something-- these alternatives

                              are going to be critically important. We're gonna

                              have to answer these questions and we need your

                              help to be able to answer those questions."



01:26:45;23                   So, we have had conversations about-- gamma

                              radiation, steam, hydrogen peroxide. I'm not an

                              expert in this area-- but I will tell you

                              anecdotally (LAUGH) what I've heard is that--

                              ethylene oxide is-- is the-- is the sterilizer of

                              choice because gamma radiation-- has too harsh of
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 100 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 99



                               an effect and-- and oftentimes can destroy the--

                               well, destroy is probably a strong word, but--

                               but destroy that material that they're-- that

                               they're sterilizing.



01:27:17;16                    Hydrogen peroxide does not have the same

                               penetration. There's also been a discussion about

                               hospitals-- getting out of the business of using

                               ethylene oxide-- as a sterilizing agent. And--

                               and I think that there have been some

                               discussions. And we've been working with the

                               Hospital Association and reaching out to

                               hospitals that currently are permitted to use

                               ethylene oxide.



01:27:37;26                    And what we have been told-- and again, this

                               anecdotal information, but it-- it kind of points

                               to the fact that there's so much work that needs

                               to be done as expeditiously-- expeditiously as

                               possible. And that is many hospitals are

                               contemplating no longer using ethylene oxide, but

                               the vast majority of medical equipment that they
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 101 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 100



                               have comes from commercial sterilizers that are

                               using ethylene oxide.



01:28:01;28                    So-- there are alternatives. Are all of those

                               alternatives available and acceptable for use on

                               all equipment? I don't know. But certainly the

                               FDA is-- is telling manufacturers that that's

                               what-- that's what they must use. So, and you

                               know, I-- I think that there's a lot of work to

                               be done in this area of alternatives, but--

                               that's-- that's, again, that's not something that

                               the agency is capable of.



01:28:25;16                    I said I was gonna be less than ten minutes, and

                               I'm not. So-- (LAUGH) the last point I'll just

                               note, and-- and that is-- you know, there is-- I-

                               - I do have a concern that-- that we-- as we move

                               forward in this-- important area, that we ensure

                               that there is at least some semblance of due

                               process.



01:28:42;07                    Various proposals have talked about permit
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 102 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 101



                               revocation-- and-- and I don't believe it's

                               Senator Curran's, but as we're talking about all

                               these different things and different approaches--

                               one-- one piece of legislation that I reviewed--

                               referenced that-- and the quote is, "The revoking

                               of permits that the agency believes are

                               significantly endangering the public health are

                               not subject to existing Pollution Control Board

                               review procedures." And I just think that's

                               something we need to be mindful of as we move

                               forward. So, those are the-- the three items that

                               I wanted to address and I'm happy to try and

                               answer any questions you have.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:29:11;25                    Yeah, I-- I-- I have a question-- and then we'll

                               open it up to the committee. So, basically the

                               panelists that-- represented the industry-- I

                               heard two things there. One was about-- that

                               there were no alternatives available. And I

                               didn't know whether that was-- in terms of the--

                               practical, you know, matter of sterilizing or

                               whether it was just a preference that-- that--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 103 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 102



                               that-- people didn't-- didn't prefer to use

                               anything else.



01:29:41;29                    So-- you've-- you've-- addressed that a little

                               bit, but I think that-- the committee-- if I can

                               speak on behalf of the committee, would like to--

                               be kept abreast of all-- any-- any discussions

                               and any-- insights that come about-- whether

                               there are viable alternatives-- that exist-- an--

                               anywhere in this nation-- because I think that's

                               an important factor.



01:30:02;28                    The-- the other part of the testimony that--

                               that-- kind of confounds me-- is that-- the U.S.

                               EPA numbers are just not believed. Now, as

                               citizens, we kind of depend upon our government

                               agencies to give us good information, which we

                               expect to be objective and to be accurate. So,

                               what are we supposed to believe?

                                                  ALEC MESSINA (IEPA):

01:30:33;05                    That's a phenomenal question and it's one that--

                               Mayor Trilla and Senator Curran and Leader
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 104 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 103



                               Durkin, and myself, and countless other people

                               have grappled with because-- I-- I don't think

                               that-- the information that was made available

                               publicly was really presented with sufficient

                               context.



01:30:53;21                    It's certainly been clear, and I-- you know, I--

                               I'm-- I-- I think there's a lot more work that

                               needs to be done, but I think that there were

                               certain assumptions that were made in some of

                               these-- studies. You know, we-- there was a

                               discussion yesterday about the ambient air

                               monitoring that U.S. EPA conducted in May of this

                               year.



01:31:11;03                    And there were-- there were some data points that

                               were excluded because they were attempting to

                               come up with the most conservative way of looking

                               at this as possible to determine if they were

                               even gonna do further research and review. And

                               that context was-- was missing as they conveyed

                               that information to the public-- not just the
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 105 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 104



                               public, but to the Illinois EPA and the-- the

                               Illinois Department of Public Health, and so

                               forth.



01:31:33;15                    So, it has been frustrating. Senator Biss noted,

                               and I-- I-- (LAUGH) I-- I was nodding as you were

                               asking questions because-- you know, there--

                               there is some question as to e-- even whether

                               there is complete agreement within U.S. EPA,

                               frankly, as-- as-- what those studies show,

                               whether the studies were designed in such a

                               fashion to have something that was valuable and

                               worthwhile and could be conveyed.



01:32:07;09                    And-- and-- and my frustration is, you know,

                               being-- you know, we rely on them, too. We rely

                               on them to-- to-- develop a NESHAP that is

                               protective of human health and the environment

                               and-- and-- and as do all other states as well.

                               And so, you know, when there is that uncertainty,

                               we ask them to do their best to eliminate that

                               uncertainty and speak with one voice. And I think
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 106 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 105



                               that's been apparent over the last several months

                               as they frankly have walked away from some-- that

                               certainly have walked away from the ambient air

                               monitoring that they did, and-- and other things.



01:32:40;09                    And so, you know, we've-- a lot of elected

                               officials have-- have urged them to-- to do these

                               follow-up studies so there can be a-- a

                               comparison after that control equipment was

                               installed, with-- with what we know to be the

                               case beforehand. So, it's-- it's-- it's a

                               challenge. Everyone is fearful and frustrated.

                               And I-- and I appreciate that. And it's-- it's

                               been very difficult for all of us to try and

                               speak knowledgeably as-- about their position.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:33:08;16                    Well, I-- I guess-- here's what my expectation

                               is, and-- and-- I know we're gonna be-- in an

                               administrative change here-- come January. But--

                               I think that-- for us who deal with Illinois

                               legislation, that we have to hear truth from the

                               EPA as to-- you know, I don't expect you to have
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 107 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 106



                               experts in all the areas and to try to duplicate

                               OSHA or-- or-- U.S. EPA.



01:33:35;13                    But I do expect that we have an interpretation to

                               say, yes, this-- we confirm this or no, we think

                               there's some-- some false here, because we have

                               to have accurate information if we're to make a--

                               a-- reasonable decision on this. I-- I think it--

                               it-- it behooves us that we-- as legislators,

                               have been confronted with a crisis situation. We

                               have to take some action. And-- and what we need

                               to work on is to make sure we take the right

                               action.

                                                  ALEC MESSINA (IEPA):

01:34:04;17                    Absolutely. And I couldn't agree more.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:34:07;19                    Senator Bush?

                                                  SEN. MELINDA BUSH:

01:34:10;25                    Thank you, Director Messina. I have a couple of

                               questions. Do we know of other manufacturing--

                               that uses EO, where we might be dealing with

                               emissions, in addition to sterilization?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 108 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 107



                                                  ALEC MESSINA (IEPA):

01:34:22;10                    Yes, we do. There are-- four or five-- facilities

                               throughout the state of Illinois that use it in--

                               in various capacities.

                                                  SEN. MELINDA BUSH:

01:34:31;04                    Okay. And you said something that really piqued

                               my interest for Lake County-- that you are

                               looking at wells-- in DuPage at this point. Where

                               these plants are located, and frankly I'll be

                               going to visit them so I have a better

                               understanding of what's going on and how the

                               processes work, they are located next to

                               communities that are all on private well.

                               Wadsworth abuts Gurnee and is very close to, I

                               believe, the Vanguard plant. So, are we working

                               with the Lake County Health Department?

                                                  SEN. DAVID KOEHLER, CHAIR:

01:35:05;12                    Can-- can-- can we just pause for one second, go

                               into a regular meeting, and-- adopt your--

                               Senator Bush, your-- motion? Because we're losing

                               our quorum.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 109 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 108



                                                  SEN. MELINDA BUSH:

01:35:15;23                    I understand.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:35:16;13                    Okay. Can we do that?

                                                  SEN. MELINDA BUSH:

01:35:17;13                    Absolutely.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:35:18;02                    All right-- so make a motion-- motion-- Senator

                               Biss makes a motion, Senator McGuire seconds it

                               (UNINTEL) roll call.

01:35:26;07                                       (OFF-MIC CONVERSATION)

                                                  SEN. DAVID KOEHLER, CHAIR:

01:35:29;24                    All right. So, it's adopted. We'll report it to

                               the-- Senate. So--

                                                  SEN. MELINDA BUSH:

01:35:36;07                    Thank you.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:35:36;21                    --go back to your question. Thank you, Senator.

                                                  SEN. MELINDA BUSH:

01:35:38;11                    You know, I really appreciate all the questions,

                               thank you. So, my question is are we-- in touch

                               with-- the Lake County Health Department--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 110 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 109



                               because obviously we have some concerns about

                               those communities now.

                                                  ALEC MESSINA (IEPA):

01:35:51;12                    So, at this point, U.S. EPA has taken the lead in

                               communicating with those-- county-- county

                               officials. We've-- obviously I've taken a number

                               of phone calls, spoken with a number of officials

                               in those areas as well. But specifically to your

                               question of the private well testing, you know,

                               I-- s-- we certainly believe that the well

                               sampling that we are about to engage in will

                               confirm what we think will be the case, and that

                               is that we will not find either ethylene glycol

                               or ethylene oxide in any-- I want to use-- choose

                               my words carefully here, in any measurable

                               amounts.



01:36:29;20                    In fact, I was just communicating with-- one of

                               the-- one of the local groups in the Willowbrook

                               area working with-- two scientists from Abbot.

                               And we were exchanging emails about what our

                               expectations are-- the-- and-- and what we
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 111 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 110



                               anticipate finding. I-- I don't think we're going

                               to see something, but we're looking at this as a

                               high priority-- but also kind of a test case for

                               what we would expect to see elsewhere.

                                                  SEN. MELINDA BUSH:

01:36:55;02                    Okay. And-- can I ask you-- you probably-- you

                               may or may not know the answer to this. Do you

                               know if either Vanguard (SIC) or Medline have--

                               the-- the back venting?

                                                  ALEC MESSINA (IEPA):

01:37:05;03                    Vantage, yeah.

                                                  SEN. MELINDA BUSH:

01:37:06;26                    Vantage, excuse me.

                                                  ALEC MESSINA (IEPA):

01:37:07;20                    Right. No-- no-- so, the-- we've had-- we've sat

                               down with both of them. I b-- I would expect

                               developments in both of those cases quickly, but

                               not-- but-- but not with-- not yet.

                                                  SEN. MELINDA BUSH:

01:37:21;12                    Okay. And then just one more question. You

                               slipped against the bill. Can you tell us why,

                               Director Messina?
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 112 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 111



                                                  ALEC MESSINA (IEPA):

01:37:27;05                    Absolutely. Thank you for-- yeah, I tried to

                               address that in my first-- few s-- sentences, I

                               guess. But-- you know, we do have implementation

                               concerns with-- with the language as drafted, but

                               we are 100%-- I, personally, the agency is

                               completely committed, absolutely, unequivocally

                               committed to working with the sponsors to come up

                               with something that is implementable.

                                                  SEN. MELINDA BUSH:

01:37:48;28                    Okay. And what are the-- are the-- what are the

                               concerns? The implementable concerns

                               specifically?

                                                  ALEC MESSINA (IEPA):

01:37:54;22                    Right. So, those were the three that I tried to

                               address--

                                                  SEN. MELINDA BUSH:

01:37:57;01                    Okay.

                                                  ALEC MESSINA (IEPA):

01:37:57;07                    --but the first one was just-- number one, the

                               agency does not promulgate rules.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 113 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 112



                                                  SEN. MELINDA BUSH:

01:38:01;16                    Okay. Got it.

                                                  ALEC MESSINA (IEPA):

01:38:01;24                    It's the Pollution Control Board. But even beyond

                               that, it's just-- do we have the technical

                               expertise, or does any state, for that matter,

                               have the technical expertise to develop an

                               emissions standard. As I said, we think that in

                               terms of control technology, but not an emissions

                               standard. So, that was-- that was item one. Item

                               two was this issue of us making determinations as

                               to-- whether there are sufficient alternative

                               sterilizing technologies. That's really an-- you

                               know, that's FDA expertise.

                                                  SEN. MELINDA BUSH:

01:38:28;18                    Okay.

                                                  ALEC MESSINA (IEPA):

01:38:28;26                    Certainly we could report back and-- and monitor,

                               but again, making those determinations is

                               probably outside of our purview. And then the

                               third piece was just ensuring that there is

                               sufficient due process, so if the agency were to
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 114 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 113



                               take that action to revoke a permit, that you

                               know, there was some due process surrounding

                               that.

                                                  SEN. MELINDA BUSH:

01:38:44;10                    Okay, thank you. I just wanted to make sure I was

                               clear. Appreciate it. Thank you.

                                                  ALEC MESSINA (IEPA):

01:38:47;03                    Thank you.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:38:49;26                    Senator Biss. And then I-- understand there is a

                               committee-- waiting to-- yes, but this is

                               important and we're gonna take our time and get

                               it done.

                                                  SEN. DANIEL BISS:

01:38:56;27                    Thanks, Mr. Chairman. I'll be quick. First--

                               first of all, you mentioned me (LAUGH) and so I

                               feel somewhat compelled to-- re-- respond.

                                                  ALEC MESSINA (IEPA):

01:39:05;12                    That was a mistake then.

                                                  SEN. DANIEL BISS:

01:39:06;08                    I mean, I won't respond for long. It'll-- (LAUGH)

                               but you-- you talked about the EPA adjusting some
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 115 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 114



                               of its positions recently as an indication of a

                               lack of internal-- clarity and consensus. Let's

                               just remember that, notwithstanding the

                               extraordinary work of-- innumerable scientists

                               and other highly skilled personnel in the rank

                               and file of the EPA, from a leadership

                               perspective, it's being run on behalf of

                               polluters right now.



01:39:35;06                    And so that adjustment in position, which God

                               willing will instantly change in January of 2021,

                               is not necessarily reflective of any kind of

                               internal scientific dispute. The question I

                               wanted to ask you is about-- you just said

                               something that piqued my interest and I didn't

                               totally follow it, to be honest. You talked about

                               the self-reporting of stack emissions. What is

                               the role of self-reporting and what's the

                               appropriateness of self-reporting?

                                                  ALEC MESSINA (IEPA):

01:40:10;26                    So, to your first point, I-- I-- I totally

                               appreciate the importance of what you're saying
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 116 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 115



                               in terms of science within U.S. EPA. I-- I am

                               obviously very critical. You know, we're-- we're

                               very fortunate in the-- the front-line EPA--

                               Illinois EPA staff is very fortunate to be

                               working with those same front-line staff, their

                               counterparts, who have been there, as you well

                               know, for-- for a long period of time.



01:40:31;19                    And so-- I-- I think it's understandable and wise

                               to have a healthy level (LAUGH) of skepticism,

                               right. But I would also just add that just

                               because there's skepticism doesn't mean that

                               there aren't legitimate issues that are kind of

                               being worked through. So, I-- I-- I agree with

                               you.

01:40:46;16                                       (SEN. DANIEL BISS: UNINTEL)

                                                  ALEC MESSINA (IEPA):

01:40:48;01                    But as to the self-reporting notion-- yes, the

                               company is required-- pursuant to the terms of

                               their construction permit, as well as their

                               ongoing operating permits, there is regular

                               monitoring there as well. But yes, they are
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 117 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 116



                               required to-- contract with a-- a third-party

                               vendor who is skilled in the area of conducting

                               stack testing.



01:41:10;25                    Illinois EPA and U.S. EPA both reviewed the

                               protocol which was required to be submitted

                               before the stack test occurred to ensure that we

                               were going to get representative numbers. And we

                               were present there to watch that as well. I

                               certainly know that it has-- that-- there has

                               been a lot of questioning of whether a third-

                               party vendor can truly be independent-- and those

                               are questions we h-- have to address all the

                               time, but it's-- it is the nature of this

                               particular business that we work in and that's

                               how that's conducted.

                                                  SEN. DANIEL BISS:

01:41:40;19                    And-- and so you-- you obviously why a person--

                                                  ALEC MESSINA (IEPA):

01:41:42;29                    Oh, gosh--

                                                  SEN. DANIEL BISS:

01:41:44;04                    --naively might have some concern about that.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 118 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 117



                                                  ALEC MESSINA (IEPA):

01:41:45;06                    Absolutely.

                                                  SEN. DANIEL BISS:

01:41:45;23                    Just for the record, you personally are very

                               confident in the way that process produces--

                                                  ALEC MESSINA (IEPA):

01:41:51;15                    I-- I personally am confident. And I am also very

                               confident-- you know, I've-- I've-- I've worked

                               at the agency off and on for parts of 20 years

                               and I-- I know the staff personally. I've worked

                               with the staff personally as-- you know, when I

                               was chief counsel before in a previous

                               administration.



01:42:06;21                    And I-- I know the staff that-- that reviews the-

                               - these stack test protocols and-- and travels

                               the state on a regular basis to observe and to

                               ensure that there aren't-- that a company isn't

                               playing games, frankly, as they are conducting

                               those tests. And-- and so I have the utmost faith

                               in the agency staff who does that work.
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 119 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 118



                                                  SEN. DANIEL BISS:

01:42:26;18                    Me, too. I guess my question is do you have faith

                               in the--

                                                  ALEC MESSINA (IEPA):

01:42:29;02                    In the contractor?

                                                  SEN. DANIEL BISS:

01:42:29;20                    --resources that you have and the process to

                               ensure that, in fact, games are not being played

                               by the contractors and the companies?

                                                  ALEC MESSINA (IEPA):

01:42:37;10                    No, I think that's a great question. You know,

                               we've-- (LONG PAUSE) I will tell you that the

                               last two years, it-- it's something that I'm

                               proud of, that we've worked very hard to-- to

                               fill unfilled positions that have been in place

                               for ten-- and I don't know if this is exactly

                               your question, Senator, but I think it's p-- at

                               least in part.

                                                  SEN. DANIEL BISS:

01:43:00;19                    It's totally related.

                                                  ALEC MESSINA (IEPA):

01:43:01;12                    Yeah, so we--
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 120 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 119



                                                  SEN. DANIEL BISS:

01:43:01;16                    My question is-- is help me-- help me feel

                               confident that games are not being played. That's

                               my question.

                                                  ALEC MESSINA (IEPA):

01:43:06;03                    I-- I-- I have-- yeah, I-- I-- I don't believe

                               that. I-- you know, I will tell you, I-- again,

                               I-- I know our staff. I-- I-- I've seen them

                               testify in court. I've seen them in action. I've-

                               - I've actually participated in the training

                               that-- that our staff provides to people who

                               conduct stack testing throughout the Midwest, and

                               I'm-- I'm very confident in their ability.

                                                  SEN. DANIEL BISS:

01:43:27;28                    But-- okay, and I-- I don't want-- you were--

                               we're out of time. I just wanted to just-- just--

                               in case anyone's listening, I'm not questioning

                               the ability of your staff. I'm just--

                                                  ALEC MESSINA (IEPA):

01:43:34;07                    Yeah.

                                                  SEN. DANIEL BISS:

01:43:35;03                    --questioning that we have a system in place that
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 121 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 120



                               makes sure that others aren't playing games--

01:43:37;27                                       (OVERTALK)

                                                  ALEC MESSINA (IEPA):

01:43:38;24                    That's why the-- that's why we-- that's why our

                               staff was there, present at that test on both

                               days.

                                                  SEN. DANIEL BISS:

01:43:43;11                    I hear you. Thank you.

                                                  ALEC MESSINA (IEPA):

01:43:44;17                    You're welcome. Thank you.

                                                  SEN. DAVID KOEHLER, CHAIR:

01:43:45;29                    All right. Thank you-- Director, and-- thank you,

                               every, who-- testified or has listened. Thank

                               you, Senator Curran. Thank you, Senator Bush. I

                               know that you have-- facilities in-- in your area

                               as well. Let me just say that-- the House-- had a

                               hearing. They may or may not be bringing

                               something forward-- so we'll wait and see as to

                               whether we take any action-- come two weeks from-

                               - from now when we come back. So-- with that, I'm

                               gonna adjourn the meeting. Thank you.

                                                  (BREAK IN TAPE)
       Case: 1:18-cv-08057 Document #: 1-8 Filed: 12/07/18 Page 122 of 122 PageID #:238


MEDIA ID: STERIGENICS-HEARING-3.MP4                                                       PG. 121



                                                  * * *END OF TRANSCRIPT* * *
